Exhibit 10.8

EXECUTION VERSION

 

 

 

SENIOR SECURED INTERIM LOAN AGREEMENT

dated as of June 13, 2011

among

AE Consolidation Limited,

as the Borrower,

THE LENDERS PARTY HERETO, and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

 

 

MORGAN STANLEY SENIOR FUNDING, INC. AND CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Book-Runners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE

ARTICLE I.

Definitions

Section 1.01   

Defined Terms

   1 Section 1.02   

Terms Generally

   25 Section 1.03   

Classification of Loans and Borrowings

   26

ARTICLE II.

The Interim Loans and Permanent Refinancing

Section 2.01   

Commitments

   26 Section 2.02   

Loans

   26 Section 2.03   

Borrowing Procedure

   27 Section 2.04   

Repayment of Loans; Evidence of Debt

   27 Section 2.05   

Fees

   28 Section 2.06   

Interest on Loans

   28 Section 2.07   

Default Interest

   28 Section 2.08   

Market Disruption Event

   28 Section 2.09   

Termination and Reduction of Commitments

   29 Section 2.10   

Continuation of Borrowings

   29 Section 2.11   

Repayment of Borrowings

   30 Section 2.12   

Prepayment

   30 Section 2.13   

Mandatory Prepayments

   31 Section 2.14   

Reserve Requirements; Change in Circumstances

   32 Section 2.15   

Reserved

   33 Section 2.16   

Indemnity

   34 Section 2.17   

Pro Rata Treatment

   34 Section 2.18   

Sharing of Setoffs

   34 Section 2.19   

Payments

   35 Section 2.20   

Taxes

   35 Section 2.21   

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

   37 Section 2.22   

Permanent Refinancing

   38

ARTICLE III.

Representations and Warranties

Section 3.01   

Organization; Powers

   40 Section 3.02   

Authorization; No Conflicts

   40 Section 3.03   

Enforceability

   41 Section 3.04   

Governmental Approvals

   41 Section 3.05   

Financial Statements

   41 Section 3.06   

No Material Adverse Effect

   42 Section 3.07   

Properties

   42

 

i



--------------------------------------------------------------------------------

Section 3.08   

Restricted Subsidiaries

   42 Section 3.09   

Litigation; Compliance with Laws

   42 Section 3.10   

Agreements

   42 Section 3.11   

Federal Reserve Regulations

   43 Section 3.12   

Investment Company Act

   43 Section 3.13   

Reserved

   43 Section 3.14   

Tax Returns

   43 Section 3.15   

No Material Misstatements

   43 Section 3.16   

Employee Benefit Plans

   44 Section 3.17   

Environmental Matters

   44 Section 3.18   

Insurance

   45 Section 3.19   

Reserved

   45 Section 3.20   

UK Financial Assistance

   45 Section 3.21   

Labor Matters

   45 Section 3.22   

UK Pensions

   45 Section 3.23   

Intellectual Property

   45 Section 3.24   

Solvency

   46 Section 3.25   

Anti-Terrorism Laws

   46

ARTICLE IV.

Conditions of Lending

Section 4.01   

Reserved

   47 Section 4.02   

Commitment Effective Date

   47 Section 4.03   

Initial Funding Date

   49 Section 4.04   

Certain Funds

   50 Section 4.05   

Acceptance of Proceeds

   50 Section 4.06   

Officer’s Certificate

   51

ARTICLE V.

Affirmative Covenants

Section 5.01   

Existence; Businesses and Properties

   51 Section 5.02   

Insurance

   51 Section 5.03   

Taxes

   52 Section 5.04   

Financial Statements, Reports, etc.

   52 Section 5.05   

Litigation and Other Notices

   53 Section 5.06   

Reserved

   54 Section 5.07   

Maintaining Records; Access to Properties and Inspections; Environmental
Assessments

   54 Section 5.08   

Use of Proceeds

   54 Section 5.09   

Additional Guarantors

   54 Section 5.10   

Reserved

   54 Section 5.11   

Reserved

   54 Section 5.12   

Maintenance of Ratings

   54 Section 5.13   

UK Data Protection

   55 Section 5.14   

Reserved

   55

 

ii



--------------------------------------------------------------------------------

Section 5.15   

Scheme Affirmative Covenants

   55 Section 5.16   

Reserved

   56 Section 5.17   

Reserved

   56 Section 5.18   

Designation of Subsidiaries

   56 Section 5.19   

Reserved

   57 Section 5.20   

Corporate Separateness

   57 Section 5.21   

Parent Equity Offerings

   57 Section 5.22   

Syndication

   57 Section 5.23   

Reserved

   58 Section 5.24   

Existing Debt Repayment

   58 Section 5.25   

Successor Borrower

   58

ARTICLE VI.

Negative Covenants

Section 6.01   

Indebtedness

   59 Section 6.02   

Liens

   61 Section 6.03   

Sale and Lease-Back Transactions

   63 Section 6.04   

Reserved

   63 Section 6.05   

Dispositions

   63 Section 6.06   

Restricted Payments; Restrictive Agreements

   65 Section 6.07   

Subsidiary Restrictions

   66 Section 6.08   

Transactions with Affiliates

   67 Section 6.09   

Business of Borrower and Restricted Subsidiaries

   68 Section 6.10   

Other Indebtedness and Agreements; Amendments to Acquisition Documentation

   68 Section 6.11   

Reserved

   68 Section 6.12   

Reserved

   68 Section 6.13   

Reserved

   68 Section 6.14   

Fiscal Year

   68 Section 6.15   

Fundamental Changes

   69 Section 6.16   

Scheme Negative Covenants

   69 Section 6.17   

Specified Negative Covenants

   70 Section 6.18   

Holding Company

   70

ARTICLE VII.

Events of Default

Section 7.01   

Events of Default

   71

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII.

The Administrative Agent and the Arrangers

ARTICLE IX.

Miscellaneous

Section 9.01   

Notices

   77 Section 9.02   

Survival of Agreement

   79 Section 9.03   

Binding Effect

   79 Section 9.04   

Successors and Assigns

   79 Section 9.05   

Expenses; Indemnity

   82 Section 9.06   

Right of Setoff

   84 Section 9.07   

Applicable Law

   84 Section 9.08   

Waivers; Amendment

   84 Section 9.09   

Interest Rate Limitation

   85 Section 9.10   

Entire Agreement

   86 Section 9.11   

WAIVER OF JURY TRIAL

   86 Section 9.12   

Severability

   86 Section 9.13   

Counterparts

   86 Section 9.14   

Headings

   86 Section 9.15   

Jurisdiction; Consent to Service of Process

   86 Section 9.16   

Confidentiality

   87 Section 9.17   

Lender Action

   87 Section 9.18   

USA PATRIOT Act Notice

   88 Section 9.19   

No Fiduciary Duties

   88 Section 9.20   

Process Agent

   89

Exhibits, Schedules and Annexes

 

Exhibit A    Form of Administrative Questionnaire Exhibit B    Form of Affiliate
Subordination Agreement Exhibit C    Form of Assignment and Acceptance Exhibit D
   Form of Borrowing Request Exhibit E    Form of Guarantee Agreement Exhibit F
   Form of Exchange Notice Exhibit G    Reserved Exhibit H    Form of Opinion of
Kirkland & Ellis International LLP Exhibit I    Form of Opinion of Kirkland &
Ellis LLP Exhibit J    Form of Note Schedule 2.01    Lenders and Commitments
Schedule 4.02(j)    Sources and Uses Annex 1    Proposed Description of Notes

 

iv



--------------------------------------------------------------------------------

This SENIOR SECURED INTERIM LOAN AGREEMENT dated as of June 13, 2011 (this
“Agreement”), is among AE Consolidation Limited (Company number 7666089), a
limited liability company formed under the laws of England and Wales (the
“Borrower”), with respect to Section 5.21 only, Avis Budget Group Inc., a
corporation formed under the laws of Delaware (“Parent”), the Lenders from time
to time party hereto, and Morgan Stanley Senior Funding, Inc., as administrative
agent (in such capacity and together with its successors, the “Administrative
Agent”).

PRELIMINARY STATEMENTS

Pursuant to the Implementation Agreement to be dated on or about the date hereof
(together with schedules and exhibits thereto, the “Scheme Acquisition
Agreement”) by and between Borrower and Avis Europe plc, a public limited
company incorporated under the laws of England and Wales (the “Target”),
Borrower will agree to acquire (the “Acquisition”) all of the Target Shares, to
be effected by way of a Scheme or, if a Conversion Notice has been delivered, an
Offer and subsequent purchases thereof.

In connection with the Acquisition, the Borrower has requested the Lenders to
extend credit to the Borrower in the form of Interim Loans (as this and other
capitalized terms used in these preliminary statements are defined in
Section 1.01 below) in an aggregate amount not to exceed €693,900,000.00.

The proceeds of the Interim Loans, together with (i) a portion of cash on hand
of Parent, (ii) the proceeds of the issuance and sale of Securities and
(iii) the proceeds of the issuance of the Parent Bridge Loan, if any, will be
used to pay the Acquisition Consideration and the Transaction Expenses.

The Lenders are willing to extend such Loans on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the undertakings set forth herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I.

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“Acceptance Condition” shall mean, if a Conversion Notice has been delivered,
the condition with respect to the number of acceptances to the Offer which must
be secured to declare the Offer unconditional as to acceptances (as set out in
the Offer Press Release and which shall not be less than 75% of the Target
Shares outstanding).

“Acquired Entity” shall have the meaning assigned to such term in the definition
of “Permitted Acquisition”.

“Acquisition” shall have the meaning assigned to such term in the preliminary
statements to this Agreement.

 

1



--------------------------------------------------------------------------------

“Acquisition Conditions Precedent” shall mean the conditions listed in
paragraphs 1 and 2 of Appendix 1 to the Press Release or, if a Conversion Notice
has been delivered, the corresponding conditions precedent in the Offer Press
Release to the extent applicable.

“Acquisition Consideration” shall mean an aggregate amount required to
consummate the Acquisition, exclusive of all fees and expenses.

“Acquisition Documentation” shall have the meaning assigned to such term in
Section 4.02(j).

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, for purposes of the definition of “Eligible Assignee”
and Section 6.08, the term “Affiliate” shall also include any Person that
directly or indirectly owns Equity Interests representing at least 10% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Person specified.

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit B pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.

“Agent Default” shall mean, to the extent that the Administrative Agent holds
any Loans or Interim Loan Commitments hereunder, if it is a Defaulting Lender;
provided, that, any reference to the Administrative Agent in the definition of
“Defaulting Lender” shall be replaced by reference to “the Borrower and the
Required Lenders.”

“Agreement” shall have the meaning assigned to such term in the preamble.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.26(a).

“Anti-trust Condition” shall mean the condition precedent set forth in paragraph
2(a) of Appendix 1 to the Press Release, or in the event that a Conversion
Notice has been delivered, the corresponding condition precedent in the Offer
Press Release.

“Applicable Margin” shall mean, for any day, for each Loan, the rate per annum
equal to 7.00% subject to adjustment as follows: if the Loans are not paid
within the three-month period following the Initial Funding Date, the Applicable
Margin shall increase by 0.50% per annum at the end of such three-month period
and shall increase by an additional 0.50% per annum at the end of each
three-month period thereafter.

“Approved Fund” shall mean any Person (other than a natural Person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered, advised or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers, advises or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Arrangers” shall mean Morgan Stanley Senior Funding, Inc. and Citigroup Global
Markets Inc., as Joint Lead Arrangers and Joint Book-Runners, and any other
Person serving in the capacity of Joint Arranger and Joint Book-Runner.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any Person whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit C or such other form as shall be approved by the
Administrative Agent.

“Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code or Section 307 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, with respect to any Person, such Person’s board
of directors, board of managers or comparable governing body.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrowing” shall mean Loans of the same Type converted or continued on the same
date and as to which a single Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D, or such other
form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16

“Bridge Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
commercial banks in New York City or London, England are authorized or required
by law to close; provided, however, that when used in connection with a EURIBOR
Loan (including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP as in effect on the date
hereof, and the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP as in effect on
the date hereof.

“Cash Confirmation” shall mean the letter among the Parent, Borrower, UK Holdco,
Citigroup Global Markets Limited and Morgan Stanley & Co. Limited, relating to,
among other things, the Equity

 

3



--------------------------------------------------------------------------------

Contribution, the procedures to be implemented in respect thereof and the Loans
and the Parent Bridge Loans.

“Cash Equivalents” shall mean any of the following:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime 1” (or the then equivalent grade) by
Moody’s or “A 1” (or the then equivalent grade) by S&P;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Cash Management Bank” shall mean any Person that is a Lender or an Affiliate of
a Lender at the time it provides any Cash Management Services, whether or not
such Person subsequently ceases to be a Lender or an Affiliate of a Lender.

“Cash Management Obligations” shall mean obligations owed by a Borrower or any
Subsidiary to any Cash Management Bank in respect of or in connection with any
Cash Management Services and designated by the Borrower in writing to the
Administrative Agent as “Cash Management Obligations”.

“Cash Management Services” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer and other cash management
arrangements.

“Certain Funds Covenant” means, solely in relation to Borrower and UK Holdco
only (and, for the avoidance of doubt, excluding any other Loan Party, the
Target and its Subsidiaries), the covenants set forth in Sections 6.01, 6.02,
6.05, 6.06, 6.08, 6.14, 6.15, 6.17 and 5.15 (other than clauses (f), (h),
(k)(ii) and (l) thereof).

 

4



--------------------------------------------------------------------------------

“Certain Funds Default” shall mean any Event of Default, in each case relating
to the Borrower or UK Holdco only (and, for the avoidance of doubt excluding any
other Loan Party, the Target and its Subsidiaries), arising under clauses (b),
(c), (g), (h), (k) or (l) of Section 7.01 hereof.

“Certain Funds Period” shall mean the period from and including the Commitment
Effective Date and ending on the earliest of:

(a) if (i) the Scheme Effective Date or, as the case may be, Offer Unconditional
Date has not occurred by the Long Stop Date and (ii) paragraph (d) below does
not apply, the Long Stop Date;

(b) the date on which the Scheme lapses or is withdrawn (other (i) than in
connection with the conversion of the Scheme into an Offer or (ii) if paragraph
(d) below applies) or, if an Offer is made, the date on which the Offer lapses,
terminates or is withdrawn in accordance with its terms; and

(c) the date which falls:

(i) if the Acquisition is effected by way of a Scheme, 15 days after the Scheme
Effective Date; or

(ii) if the Acquisition is effected by way of an Offer (other than as
contemplated by paragraph (d) below), 60 days after the Offer Unconditional
Date, or if Borrower has sent to minority shareholders notices pursuant to
section 979 of the Companies Act before such date, such longer period as is
necessary to enable Borrower to acquire the remaining Target Shares pursuant to
the squeeze-out procedures under Chapter 3 of Part 28 of the Companies Act;
provided that the Certain Funds Period shall in any event end on the date that
is 102 days after the Offer Unconditional Date, unless such 102nd day is prior
to the Long Stop Date, in which case the Certain Funds Period shall end on the
Long Stop Date.

(d) if the Scheme fails to become effective due to not receiving the requisite
Target shareholder or court approval and the Borrower launches a new Offer by
virtue of the requirements imposed on the Parent or any of its subsidiaries
(including the Borrower), pursuant to the irrevocable undertaking to vote in
favor of the Scheme and/or accept the Offer given by the Target’s majority
shareholder on or about the date of this Agreement, the date which falls 42 days
after the launch of such New Offer by publication of an offer document (unless
such 42nd day is prior to the Long Stop Date, in which case the Certain Funds
Period shall end on the Long Stop Date).

A “Change in Control” shall be deemed to have occurred if (a) prior to a
Qualified Public Offering, (i) the Borrower shall fail to own, in the aggregate,
directly or indirectly, beneficially or of record, outstanding voting securities
representing greater than 50% of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of the Target and (ii) the
Borrower does not otherwise have the right, directly or indirectly, to designate
(or have otherwise failed to so designate) a majority of the Board of Directors
of the Target, (b) after a Qualified Public Offering, (A) any Person (other than
the Borrower) or (B) Persons (other than the Borrower) that are together a group
(within the meaning Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or
any successor provision) or persons acting in concert shall become the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 of the Exchange Act or
any successor rule), directly or indirectly, of more than the greater of (x) 35%
of the outstanding voting securities having ordinary voting power of the Target
and (y) the percentage of the then outstanding voting securities having ordinary
voting power of the Target owned, directly or

 

5



--------------------------------------------------------------------------------

indirectly, beneficially or of record, by the Borrower, unless, in the case of
either clause (i) or (ii) above, the Borrower has, at such time, the right or
the ability by voting power, contract or otherwise to elect or so designate for
election at least a majority of the Board of Directors of the Target; (c) after
a Qualified Public Offering, a majority of the seats (other than vacant seats)
on the Board of Directors of the Target shall at any time be occupied by persons
who are not Continuing Directors; (d) the Borrower shall at any time fail to own
directly or indirectly, beneficially and free and clear of all Liens (other than
Liens under the Loan Documents and non-consensual statutory Liens permitted
under Section 6.02) or of record, 100% of each class of issued and outstanding
Equity Interests in the Target; (e) UK Holdco shall at any time fail to own
directly or indirectly, beneficially and free and clear of all Liens (other than
Liens under the Loan Documents and non-consensual statutory Liens permitted
under Section 6.02) or of record, 100% of each class of issued and outstanding
Equity Interests in the Borrower or (f) Parent shall at any time fail to own
directly or indirectly, beneficially and free and clear of all Liens (other than
Liens under the Loan Documents and non-consensual statutory Liens permitted
under Section 6.02) or of record, 100% of each class of issued and outstanding
Equity Interests in the Borrower.

“Change in Control Offer” shall mean an offer, the terms of which are set forth
on a notice delivered to each Lender (through the Administrative Agent) within
30 days following the occurrence of a Change in Control stating: (A) that a
Change in Control has occurred and that such Lender has the right to require
Borrower to prepay all or a portion of such Lender’s Loan at a purchase price in
cash equal to 101% of the principal amount thereof, plus accrued and unpaid
interest to the date of prepayment; (B) the Change in Control prepayment date,
which shall be no earlier than 30 days nor later than 60 days from the date such
notice is delivered (the “Prepayment Date”); and (C) that Lenders electing to
have all or any portion of their Loans prepaid pursuant to the Change in Control
Offer will be required to notify Borrower prior to the close of business on the
third Business Day preceding the Prepayment Date, which election will be
irrevocable unless otherwise specified in such notice.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement, (c) regardless of the date enacted, adopted, issued
or implemented (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof or (d) compliance by any
Lender (or, for purposes of Section 2.14, by any lending office of such Lender
or by such Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Interim Loans or Term Loans.

“Clean-Up Period” shall have the meaning assigned to such term in Section 7.01.

“Collateral” shall mean all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Commitment Effective Date” shall mean the date the conditions precedent set
forth in Section 4.02 hereof are satisfied.

 

6



--------------------------------------------------------------------------------

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Companies Act” shall mean the Companies Act of 2006 of England and Wales, as
amended.

“Confidential Information Memoranda” shall mean one or more confidential
information memoranda and other materials, in each case in form and substance
customary for transactions of this type and otherwise reasonably satisfactory to
both the Arrangers and the Borrower, to be used in connection with the
syndication of the Loan Facility.

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Restricted Subsidiary (other than a Guarantor) to
the extent that the declaration or payment of dividends or similar distributions
by the Restricted Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or constitutional documents or any
agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Restricted Subsidiary, (b) the income of any
Person (other than a Restricted Subsidiary) in which any other Person (other
than the Borrower or a wholly owned Restricted Subsidiary or any director
holding qualifying shares in accordance with applicable law) has an interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or a wholly owned Restricted Subsidiary by such Person
during such period, (c) any gains or losses attributable to sales of assets out
of the ordinary course of business and (d) any income or loss for such period
attributable to the early extinguishment of Indebtedness or hedging obligations
or other derivative instruments.

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments, including to property, equipment, inventory
and software and other intangible assets (including favorable and unfavorable
leases and contracts) and deferred revenue in component amounts required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of the Transactions, any acquisition consummated
prior to the Initial Funding Date, any Permitted Acquisition, or the
amortization, write-off or write-down of any amounts thereof.

“Continuing Directors” shall mean, at any time, any member of the Board of
Directors of the Borrower who (a) was a member of such Board of Directors on the
Initial Funding Date immediately after the consummation of the Acquisition or
(b) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Conversion Fee” shall have the meaning assigned to such term in Section 2.05.

“Conversion Notice” shall mean a written notice given by Borrower to the
Administrative Agent at any time prior to the Scheme Effective Date and after
the Scheme has been terminated or abandoned if Borrower intends to switch from
the Scheme to launch an Offer.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would constitute an Event of
Default.

 

7



--------------------------------------------------------------------------------

“Defaulting Lender” shall mean any Lender, as determined by the Administrative
Agent (except, in the case of the Administrative Agent, such determination being
made by the Borrower and the Required Lenders), that has (a) failed to fund any
portion of its Interim Loans within three Business Days of the date required to
be funded by it hereunder (unless such Lender and at least one other
unaffiliated Lender shall have notified the Administrative Agent and the
Borrower in writing of their good faith determination that a condition to their
obligation to fund Loans shall not have been satisfied), (b) notified the
Borrower, the Administrative Agent, or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good-faith dispute or (e) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has consented to,
approved of or acquiesced in any such proceeding or appointment or has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
consented to, approved of or acquiesced in any such proceeding or appointment;
provided that (i) if a Lender would be a “Defaulting Lender” solely by reason of
events relating to a parent company of such Lender as described in clause
(e) above, the Administrative Agent may, in its discretion, determine that such
Lender is not a “Defaulting Lender ” if and for so long as the Administrative
Agent is reasonably satisfied that such Lender will continue to perform its
funding obligations hereunder and (ii) the Administrative Agent may, by notice
to the Borrower and the Lenders, declare that a Defaulting Lender is no longer a
“Defaulting Lender” if the Administrative Agent determines, in its reasonable
discretion, that the circumstances that resulted in such Lender becoming a
“Defaulting Lender” no longer apply.

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale of
Equity Interests of a Subsidiary of the Borrower) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or any other Equity Interest into which
it is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change in control or asset sale (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part (except as a result of a change in
control or asset sale), or (c) is or becomes convertible into or exchangeable
for Indebtedness or any other Equity Interest that would constitute Disqualified
Equity Interests, in each case, prior to the Final Maturity Date; provided that
if such Equity Interests are issued pursuant to a plan for the benefit of
employees of the Borrower or the Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Borrower or
the Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

“dollars” or “$” shall mean lawful money of the United States of America.

“Eligible Assignee” shall mean any Person other than a natural Person that is
(i) a Lender, an Affiliate of any Lender or a Related Fund (any two or more
Related Funds being treated as a single Eligible Assignee for all purposes
hereof), or (ii) a commercial bank, insurance company, investment or mutual fund
or other entity that is an “accredited investor” (as defined in Regulation D
under the

 

8



--------------------------------------------------------------------------------

Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates.

“Environmental Laws” shall mean with respect to the applicable Person, all
Federal, state, local and foreign laws (including, without limitation, statutes,
common law and laws and regulations of the European Union), treaties,
regulations, rules, ordinances, codes, decrees, judgments, directives, orders
(including consent orders), and agreements in each case, relating to protection
of the environment, natural resources, human health and safety or the presence,
Release of, threatened Release, or exposure to, Hazardous Materials, or the
generation, manufacture, processing, distribution, use, treatment, storage,
transport, recycling or handling of, or the arrangement for such activities with
respect to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” shall mean any Permit under Environmental Law.

“Equity Contribution” shall mean the equity contribution of £246,000,000 from
Parent which is deposited with Citibank, N.A., London Branch and held in
accordance with the provisions of the Escrow Agreement.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests, beneficial interests in a trust or other equity interests
in any Person, or any obligations convertible into or exchangeable for, or
giving any Person a right, option or warrant to acquire, such equity interests
or such convertible or exchangeable obligations.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Tax Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Tax Code, is treated as a single employer under
Section 414 of the Tax Code.

“ERISA Event” shall mean (a) the occurrence of any “reportable event”, as
defined in Section 4043 of ERISA or the regulations issued thereunder, with
respect to a Benefit Plan (other than an event for which the 30-day notice
period is waived); (b) any determination that a Benefit Plan is, or is expected
to be, “at risk” (within the meaning of Section 430 of the Code or Section 303
of ERISA or that a Multiemployer Plan is in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA) or in
“reorganization” (within the meaning of Section 4241 of ERISA) or is “insolvent”
(within the meaning of Section 4245 of ERISA); (c) the filing pursuant to
Section 412(d) of the Tax Code or Section 303(d) of ERISA of an application for
a waiver of the minimum funding standard with respect to any Benefit Plan;
(d) the incurrence by Target or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Benefit Plan or
the

 

9



--------------------------------------------------------------------------------

withdrawal or partial withdrawal of Target or any of its ERISA Affiliates from
any Benefit Plan or Multiemployer Plan; (e) the receipt by Target or any of its
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Benefit Plan or Plans or to appoint a trustee to
administer any Benefit Plan; (f) the adoption of any amendment to a Benefit Plan
that would require the provision of security pursuant to Section 401(a)(29) of
the Tax Code or Section 307 of ERISA; (g) the receipt by Target or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
Target or any of its ERISA Affiliates of any notice, concerning the imposition
of any material Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA; (h) the occurrence of a “prohibited transaction”
with respect to which the Borrower or any of the Restricted Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Tax Code) or
with respect to which the Borrower, Target or any such Restricted Subsidiary
could otherwise be liable and is likely to result in material liability for the
Borrower and the Restricted Subsidiaries; or (i) any other event or condition
with respect to a Benefit Plan or Multiemployer Plan that could result in
material liability of the Borrower, Target or any Restricted Subsidiary.

“Escrow Agreement” shall mean the escrow agreement between, amongst others,
Parent, Citigroup Global Markets Limited, Morgan Stanley & Co. Limited and
Citibank, N.A. London Branch.

“EURIBOR” in relation to any Euro Loan (i) the applicable Screen Rate or (ii) if
no Screen Rate is available for the Interest Period of that Euro Loan) the
Reference Bank Rate, in each case as of 11.00 a.m., Brussels time, on the day
falling two Business Days before the first day of that Interest Period for Euro
and for a period comparable to the Interest Period of that Euro Loan; provided,
however, notwithstanding anything to the contrary in this Agreement, in no event
shall EURIBOR be lower than 1.50%.

“Event of Default” shall have the meaning assigned to such term in ARTICLE VII.

“Exchange” shall have the meaning assigned to such term in Section 2.22(b)(i).

“Exchange Date” shall have the meaning assigned to such term in
Section 2.22(b)(i).

“Exchange Notice” shall have the meaning assigned to such term in
Section 2.22(b)(ii).

“Excluded Conditions” shall have the meaning assigned to such term in
Section 6.16(b).

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) any Subsidiary that is prohibited by any Requirement of Law from
guaranteeing the Obligations (for so long as such prohibition subsists), (c) any
Subsidiary that is not a Material Subsidiary (unless the Borrower so elects to
treat such Subsidiary as if it was not an Excluded Subsidiary as notified to the
Administrative Agent in writing), (d) any Insurance Subsidiary and (e) any
Unrestricted Subsidiary.

“Excluded Taxes” shall mean, with respect to any Lender or Administrative Agent
(a) any Taxes imposed by a jurisdiction as a result of any connection between a
Lender or Administrative Agent, and such jurisdiction other than any connection
arising from executing, delivering, being a party to, engaging in any
transactions pursuant to, performing its obligations under, or enforcing any
Loan Document; (b) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction referred to in clause (a) above;
or (c) in the case of any Lender or Administrative Agent (other than an assignee
pursuant to a request by the Borrower under Section 2.21(a)), any UK tax that is
imposed on amounts payable to such Lender or Administrative Agent at the time
such Lender or Administrative Agent becomes a party to this Agreement (or
designates a new lending office or immediately following an

 

10



--------------------------------------------------------------------------------

assignment), except to the extent that such Lender or Administrative Agent (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such Tax pursuant to Section 2.20(a).

“Executive Order” shall have the meaning assigned to such term in Section 3.26.

“Existing Debt” shall mean (i) the outstanding amount under the Revolving Credit
Agreement, (ii) each senior unsecured private placement note of Avis Finance
Company plc pursuant to a note purchase agreement dated as of June 9, 2004,
(iii) each senior unsecured private placement note of Avis Finance Company plc
pursuant to a multi-currency note facility and guarantee agreement dated as of
May 30, 2004 and (iv) the €250,000,000 existing floating rate notes of Avis
Finance pursuant to an indenture dated as of July 21, 2006.

“Fair Market Value” shall mean, with respect to any asset or liability, the fair
market value of such asset or liability as determined in good faith by a
Responsible Officer of the Borrower.

“Fee Letter” shall mean the Fee Letter dated as of June 13, 2011, among Parent,
Morgan Stanley Senior Funding, Inc. and Citigroup Global Markets Inc.

“Fees” shall mean, collectively, the Bridge Commitment Fees, the Funding Fees
and the Conversion Fees.

“Final Maturity Date” shall mean the seventh anniversary of the Initial Funding
Date or, if such date is not a Business Day, the next succeeding Business Day.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer, vice treasurer or controller of such
Person (or if there is no such Person acting in such capacity, an authorized
manager or director).

“Foreign Subsidiary” shall mean any Subsidiary that is not a US Subsidiary.

“Funding Date Notes” means Securities issued on or prior to the Initial Funding
Date, the gross proceeds of which are in substitution for an equal principal
amount of Interim Loans and shall reduce the Interim Loan Commitments hereunder
in accordance with Section 2.09.

“Funding Fee” shall have the meaning assigned to such term in Section 2.05(a).

“GAAP” shall mean the international accounting standards within the meaning of
IAS Regulation 1606/2002 as applied by the European Union to the extent
applicable to the relevant financial statements.

“Governmental Authority” shall mean the government of the United States of
America, England, Wales or any other nation, any political subdivision thereof,
whether state, provincial or local, the European Union and any agency, tax,
revenue or fiscal authority, instrumentality, regulatory body, court, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or European
Central Bank) and/or competent to impose, administer or collect any Taxes or
make any decision or ruling on any matter relating to Taxes.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(h).

 

11



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of (a) the guarantor or (b) another Person (including
any bank under a letter of credit) to induce the creation of which the guarantor
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or having the economic effect of guaranteeing any Indebtedness
or other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation, contingent or
otherwise, of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation or (v) to
otherwise assure or hold harmless the owner of such Indebtedness or other
obligation against loss in respect thereof; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantee Agreement” shall mean the Guarantee Agreement in the form of Exhibit
E, to be executed and delivered by the Borrower and the Guarantors from time to
time party thereto.

“Guarantors” shall mean (a) on the Commitment Effective Date, UK Holdco, (b) on
and after the date that is not more than 30 days (which date may be extended in
the Administrative Agent’s sole discretion) after the Initial Funding Date, each
Restricted Subsidiary (other than the Borrower) and (c) at any time thereafter,
shall include each other Restricted Subsidiary that becomes a guarantor pursuant
to Section 5.09; provided, that the foregoing clauses (b), (c) and (d) shall not
apply to any Excluded Subsidiary.

“Hazardous Materials” shall mean any petroleum (including crude oil or fraction
thereof) or petroleum products or byproducts, or any pollutant, contaminant,
chemical, compound, constituent, or hazardous, toxic or other substances,
materials or wastes defined, or regulated as such by, or pursuant to, any
Environmental Law, or requiring removal, remediation or reporting under any
Environmental Law, including asbestos, or asbestos containing material, radon or
other radioactive material, polychlorinated biphenyls and urea formaldehyde
insulation.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, fuel or other
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts or any
similar transaction or any combination of these transactions; provided, however,
that no phantom stock or similar plan providing for payments and on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or any Restricted Subsidiary shall be a Hedging
Agreement.

“Indebtedness” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(c) all obligations of such Person for the deferred purchase price of property
or services (other than current trade payables incurred in the ordinary course
of such Person’s business), (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender

 

12



--------------------------------------------------------------------------------

under such agreement in the event of default are limited to repossession or sale
of such property), (e) all Capital Lease Obligations of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) the liquidation value of all preferred Capital Stock
of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above and (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation; provided, that Indebtedness
shall not include any earn-out obligations or contingent obligations consisting
of purchase price adjustments. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Information” shall have the meaning assigned to such term in Section 9.16.

“Initial Exchange Notice” shall have the meaning assigned to such term in
Section 2.22(b)(ii).

“Initial Funding Date” shall mean the date the Interim Loans are made hereunder.

“Interest Payment Date” shall mean the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
EURIBOR Borrowing with an Interest Period of more than three months’ duration,
each day that would have been an Interest Payment Date had successive Interest
Periods of three months’ duration been applicable to such Borrowing.

“Insurance Subsidiary” shall mean a Subsidiary established for the purpose of
(a) insuring the businesses, facilities, employees or joint ventures of the
Borrower or any of its Subsidiaries, or (b) providing insurance products.

“Interest Period” shall mean, with respect to any EURIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 months thereafter
(or such other duration as otherwise agreed to by the Administrative Agent with
respect to Borrowings on the Initial Funding Date), as the Borrower may elect;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which

 

13



--------------------------------------------------------------------------------

such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interim Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Interim Loans hereunder as set forth
on Schedule 2.01, or in the Assignment and Acceptance pursuant to which such
Lender assumed its Interim Loan Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.

“Interim Loan Conversion Date” shall mean the first anniversary of the Initial
Funding Date or, if such date is not a Business Day, the next succeeding
Business Day.

“Interim Loans” has the meaning set forth in Section 2.01.

“Investment Grade Securities” shall mean (a) securities issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (b) debt securities or
debt instruments with an a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P (or, in either case,
an equivalent rating by a nationally recognized statistical rating agency or
agencies, selected by the Borrower), but excluding any debt securities or
instruments constituting loans or advances among the Borrower and its
Subsidiaries; (c) investments in any fund that invests exclusively in
investments of the type described in clauses (a) and (b) which fund may also
hold immaterial amounts of cash pending investment or distribution; and
(d) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
credit card and debit card receivables, trade credit, advances to customers,
dealers, licensees, franchisees, suppliers, commission, travel and similar
advances to officers and employees, in each case made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of the Borrower in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property. For purposes of the definition of “Unrestricted Subsidiary”
and Section 6.06, (i) “Investments” shall include the portion (proportionate to
the Borrower’s equity interest in such Subsidiary) of the fair market value of
the net assets of a Subsidiary of the Borrower at the time that such Subsidiary
is designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (a) the Borrower’s “Investment”
in such Subsidiary at the time of such redesignation less (b) the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the fair
market value of the net assets of such Subsidiary at the time of such
redesignation; and (ii) any property transferred to or from an Unrestricted
Subsidiary shall be valued at its fair market value at the time of such
transfer, in each case as determined in good faith by the Borrower.

“Issuer” shall mean any or all of the Borrower, UK Holdco, the Parent, Avis
Budget Holdings, Inc., or Avis Budget Car Rental, LLC, or any affiliate of any
of the foregoing permitted pursuant to the terms of the Fee Letter.

“Legal Reservations” means (a) the principle that equitable remedies (or
remedies that are analogous to equitable remedies in other jurisdictions) may be
granted or refused at the discretion of a

 

14



--------------------------------------------------------------------------------

court, the principles of reasonableness and fairness, the limitation of
enforcement by laws relating to bankruptcy, insolvency, liquidation,
reorganization, court schemes, moratoria, administration, examinership,
reorganization and other laws generally affecting the rights of creditors,
(b) the time barring of claims under applicable statutes of limitation, the
possibility that an undertaking to assume liability for or indemnify a person
against non-payment of stamp duty may be void and defenses of set-off or
counterclaim and (c) similar principles, rights and defenses under the laws of
any relevant jurisdiction.

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien (statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party (other than any Loan Party) with respect to such securities;
provided, that in no event shall Liens be deemed to include an operating lease
or customary rights of first refusal and tag, drag and similar rights in joint
venture agreements.

“Loan” shall mean any Interim Loan or Term Loan made by any Lender pursuant to
this Agreement.

“Loan Documents” shall mean this Agreement, the Security Documents, the
Guarantee Agreement, the Fee Letter and the promissory notes, if any, executed
and delivered pursuant to Section 2.04(e).

“Loan Facility” shall mean the Interim Loan Commitments and the Loans provided
for pursuant to this Agreement.

“Loan Parties” shall mean the Borrower and the Guarantors.

“Long Stop Date” shall mean December 13, 2011.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse condition or material
adverse change in or material adverse affect on (a) the business, assets,
liabilities, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of the Borrower or the Loan
Parties (taken as a whole) to perform any of their payment obligations under any
Loan Document to which the Borrower or any of the Loan Parties is a party, or
(c) the validity or enforceability of any of the Loan Documents or the rights
and remedies of the Administrative Agent or the Lenders thereunder in a manner
or to an extent which would be materially adverse to the interests of the
Administrative Agent or the Lenders.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower and the Restricted Subsidiaries in a
principal amount exceeding €15,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

 

15



--------------------------------------------------------------------------------

“Material Subsidiary” shall mean, with respect to any Restricted Subsidiary to
the extent that any such Restricted Subsidiary (a) individually either
(i) contributed 3% or more of Consolidated Net Income for the period of four
fiscal quarters most recently ended on or prior to the date of determination
and/or (ii) has assets (excluding intercompany balances) representing 3% or more
of Total Assets (excluding intercompany balances) for the Borrower and its
Restricted Subsidiaries on a consolidated basis on the last day of the most
recent fiscal quarter ended on or prior to the date of determination, or (b) in
the aggregate with other Restricted Subsidiaries, either (i) contributed 5% or
more of Consolidated Net Income for the period of four fiscal quarters most
recently ended on or prior to the date of determination and/or (ii) has assets
(excluding intercompany balances) representing 5% or more of Total Assets
(excluding intercompany balances) for the Borrower and its Restricted
Subsidiaries on a consolidated basis on the last day of the most recent fiscal
quarter ended on or prior to the date of determination.

“Maturity Date” shall mean (a) if the Interim Loans have not been converted to
Term Loans, the Interim Loan Conversion Date and (b) if the Interim Loans have
been converted to Term Loans, the Final Maturity Date.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) in connection with any Disposition or
Recovery Event, an amount equal to all cash payments and Cash Equivalents
received (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or otherwise, but only as
and when received), therefrom, in each case net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Disposition or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements, to the extent such tax
credits or deductions or tax sharing arrangements are utilized) and and (b) in
connection with any issuance or sale of Equity Interests or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee Agreement.

“Offer” shall mean a contractual takeover offer within the meaning of
Section 974 of the Companies Act made by the Borrower to effect the Acquisition
(as that offer may be amended in accordance with the terms of this Agreement).

“Offer Document” shall mean the document to be sent to the shareholders of the
Target in order to make the Offer.

“Offer Press Release” shall have the meaning assigned to such term in
Section 5.15(i).

 

16



--------------------------------------------------------------------------------

“Offer Unconditional Date” shall mean the date on which the Offer is declared
unconditional in all respects.

“Other Financing” shall have the meaning assigned to such term in Section 6.10.

“Other Taxes” shall mean, in respect of any jurisdiction, any and all present or
future stamp or documentary duties or taxes or any other excise, value added
taxes or property taxes, charges or similar levies (including interest, fines,
penalties and additions to tax) arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document.

“Parent” shall have the meaning assigned to such term in the preamble.

“Parent Bridge Credit Agreement” shall mean that certain Credit Agreement ,
dated as of June 13, 2011, among Parent, as borrower, Morgan Stanley Funding,
Inc., as agent, each other agent, arranger or bookrunner party thereto, and the
lenders party thereto, including any related notes, instruments and agreements
executed in connection therewith, and in each case as amended, restated,
supplemented, modified, renewed, refunded, replaced (whether at maturity or
thereafter) or refinanced from time to time in one or more agreements (in each
case with the same or new agents, lenders or institutional investors), including
any agreement adding or changing the borrower or any guarantor or extending the
maturity thereof or otherwise restructuring all or any portion of the
Indebtedness thereunder.

“Parent Bridge Loans” shall mean the loans (and any securities issued in
connection therewith) issued pursuant to the Parent Bridge Credit Agreement.

“Paying Agent” shall have the meaning assigned to such term in ARTICLE VIII.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Pension Benefits” shall have the meaning assigned to such term in
Section 3.16(b).

“Permanent Securities” shall mean, collectively, each series of Senior Notes
issued or to be issued in an Exchange and each other series of Securities.

“Permanent Securities Indenture” shall mean, collectively, one or more
indentures or supplemental indentures among the Issuer, the Guarantors and the
Trustee which shall contain terms, conditions and covenants consistent with the
Existing Notes, with changes appropriate to reflect the transactions and the
operations, size and practices of Target, pursuant to which Senior Notes or
Securities shall be issued and incorporating the terms of the applicable series
of Permanent Securities as contemplated by Section 2.22(b)(iii) or the Fee
Letter, as applicable, as each may be amended, supplemented or otherwise
modified from time to time in accordance therewith.

“Permanent Securities Registration Rights Agreement” shall mean, collectively,
one or more registration rights agreements, providing for the registration of
one or more series of Permanent Securities under the Securities Act, to be
entered into by the Issuer and the Guarantors in connection with the issuance of
Permanent Securities.

 

17



--------------------------------------------------------------------------------

“Permits” shall mean any and all franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications, easements, rights of way, Liens and other rights,
privileges and approvals required under any Requirement of Law.

“Permitted Acquisition” shall mean the acquisition by any Loan Party of all or
substantially all the assets of a Person or line of business of such Person, or
all of the Equity Interests of a Person (referred to herein as the “Acquired
Entity”); provided that (a) the Acquired Entity shall be in a similar or
complementary and related line of business (or reasonably related extensions
thereof) as that of the Loan Parties; (b) at the time of such transaction both
immediately before and after giving effect thereto, no Event of Default or
Default shall have occurred and be continuing; (c) the Borrower and the
Subsidiaries shall not incur or assume any Indebtedness in connection with such
acquisition, except as permitted by Section 6.01 and (d) the aggregate amount of
consideration paid in connection with Permitted Acquisitions shall not exceed
€25,000,000 over the term of this Agreement.

“Permitted Business” shall hall have the meaning assigned to such term in
Section 6.09.

“Permitted Investments” shall mean:

(a) Investments in cash or Cash Equivalents;

(b) (i) Investments by the Borrower and the Restricted Subsidiaries existing on
the Initial Funding Date in or to the Borrower and the Restricted Subsidiaries
and (ii) additional Investments by the Borrower and the Restricted Subsidiaries
in or to the Borrower and Guarantors;

(c) Investments received in connection with the bankruptcy, insolvency, court
protection or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

(d) the Borrower and the Restricted Subsidiaries may make loans and advances in
the ordinary course of business to their respective employees (x) in respect of
travel, entertainment or moving-related expenses incurred in the ordinary course
of business or (y) in respect of moving-related expenses incurred in connection
with any closing or consolidation of any facility, so long as the aggregate
principal amount thereof at any time outstanding (determined without regard to
any write-downs or write-offs of such loans and advances) shall not exceed
€3,000,000;

(e) the Acquisition and Permitted Acquisitions;

(f) Investments existing on the Initial Funding Date;

(g) extensions of trade credit in the ordinary course of business made pursuant
to a legally binding written comment in existence on the Initial Funding Date in
the ordinary course of business;

(h) Investments made as a result of the receipt of non-cash consideration from a
sale, transfer or other disposition of any asset in compliance with
Section 6.05;

(i) intercompany loans and advances to any direct or indirect parent of the
Borrower to the extent that the Borrower may pay dividends to such parent
pursuant to Section 6.06 (and in lieu of paying such dividends); provided that
such intercompany loans and advances (i) shall be made for the purposes, and
shall be subject to all the applicable limitations set forth in, Section 6.06
and (ii) shall be unsecured and subordinated to the Obligations pursuant to an
Affiliate Subordination Agreement;

 

18



--------------------------------------------------------------------------------

(j) loans and advances in the ordinary course of business to content providers,
royalty partners and subcontractors so long as the aggregate principal amount
thereof at any time outstanding (determined without regard to any write-downs or
write-offs of such loans and advances) shall not exceed €5,000,000;

(k) Investments in Hedging Agreements permitted by Section 6.01;

(l) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices or
the equivalent thereto in the applicable jurisdiction;

(m) advances of payroll payments to employees in the ordinary course of
business;

(n) Guarantees by the Borrower or any of the Restricted Subsidiaries of leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(o) to the extent constituting an Investment, Investments consisting of
Indebtedness, Liens, and sales of assets permitted under Section 6.01,
Section 6.02 and Section 6.05, respectively; and

(p) Investments held by a Subsidiary acquired after the Initial Funding Date or
of a person merged or amalgamated with or into the Borrower or merged,
amalgamated or consolidated with a Subsidiary, in each case in accordance with
Section 6.05 and Section 6.06, to the extent that such Investments were not made
in contemplation of or in connection with such acquisition, merger, amalgamation
or consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation.

(q) securities or other Investments received in settlement of debts created in
the ordinary course of business and owing to, or of other claims asserted by,
the Borrower or any Restricted Subsidiary, or as a result of foreclosure,
perfection or enforcement of any Lien, or in satisfaction of judgments,
including in connection with any bankruptcy proceeding or other reorganization
of another Person;

(r) Equity Interests, obligations or securities received in settlement of debts
created in the ordinary course of business and owing to the Borrower or any
Restricted Subsidiary or in satisfaction of judgments or pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor; and

(s) endorsements of negotiable instruments and documents in the ordinary course
of business or pledges or deposits permitted under clause (c) of the definition
of “Permitted Liens.”

If any Investment pursuant to clause (r) above is made in any Person that is not
a Restricted Subsidiary and such Person thereafter becomes a Restricted
Subsidiary, such Investment shall thereafter be deemed to have been made
pursuant to clause (b) above and not clause (r) above for so long as such Person
continues to be a Restricted Subsidiary.

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness or
Indebtedness incurred or assumed in compliance with this Agreement (including
Indebtedness of the Borrower that refinances Indebtedness of any Restricted
Subsidiary (to the extent permitted in this Indenture) and Indebtedness of any
Restricted Subsidiary that refinances

 

19



--------------------------------------------------------------------------------

Indebtedness of another Restricted Subsidiary) permitted by Section 6.01
(“Refinanced Indebtedness”); provided that (a) the principal amount (or accreted
value, if applicable) of such refinancing, refunding, extending, renewing or
replacing Indebtedness is not greater than the principal amount (or accreted
value, if applicable) of such Refinanced Indebtedness plus the amount of any
premiums or penalties and accrued and unpaid interest paid thereon and
reasonable fees and expenses, and underwriting discounts in each case associated
with such refinancing, refunding, extension, renewal or replacement, (b) such
refinancing, refunding, extending, renewing or replacing Indebtedness has a
final maturity that is no sooner than, and a weighted average life to maturity
that is no shorter than, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantees thereof are subordinated to the Obligations, such
refinancing, refunding, extending, renewing or replacing Indebtedness and any
Guarantees thereof remain so subordinated on terms no less favorable to the
Lenders in any material respect, (d) the obligors in respect of such Refinanced
Indebtedness immediately prior to such refinancing, refunding, extending,
renewing or replacing are the only obligors on such refinancing, refunding
extending, renewing or replacing Indebtedness and (e) such refinancing,
refunding, extending, renewing or replacing Indebtedness contains covenants and
events of default and is benefited by Guarantees, if any, which, taken as a
whole, are determined in good faith by a Financial Officer of the Borrower to be
no less favorable to the Borrower or the applicable Restricted Subsidiary and
the Lenders in any material respect than the covenants and events of default or
Guarantees, if any, in respect of such Refinanced Indebtedness.

“Person” shall mean any natural person, corporation, trust, business trust,
joint venture, joint stock company, association, company, limited liability
company, partnership, Governmental Authority or other entity.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Date” shall have the meaning set forth in the definition of “Change
of Control Offer.”

“Press Release” shall mean the press release announcing, in compliance with Rule
2.5 of the Takeover Code, a firm intention to proceed with the Scheme.

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Qualified Equity Interests” shall mean any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Public Offering” shall mean the issuance by Borrower or any direct or
indirect parent of Borrower of its common Equity Interests in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the Securities Exchange Commission in accordance with the Securities Act,
that results in at least $150,000,000 of gross proceeds to Target (whether alone
or in connection with a secondary public offering).

“Rate” shall have the meaning set forth in the definition of “Type.”

“Real Property” shall mean all real property owned or leased from time to time
by the Borrower and the Subsidiaries or in which they have an interest.

 

20



--------------------------------------------------------------------------------

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any taking under power of eminent domain
or by condemnation or similar proceeding of or relating to any property or asset
of the Borrower or any Guarantor.

“Reference Bank Rate” the rate (rounded upwards to four decimal places) as
supplied by the Administrative Agent, in relation to EURIBOR, as the rate at
which the Administrative Agent could borrow funds in European interbank market
in the relevant currency and for the relevant period, were it to do so by asking
for and then accepting interbank offers for deposits in reasonable market size
in that currency and for that period.

“Refinanced Indebtedness” shall have the meaning set forth in the definition of
“Permitted Refinancing Indebtedness.”

“Register” shall have the meaning assigned to such term in Section 9.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, seepage, emission, leaking, pumping,
injection, pouring, emptying, deposit, disposal, discharge, dispersal, dumping,
escaping, leaching, or migration into, onto or through the environment or within
or upon any building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders having Loans or, prior to
the Initial Funding Date, Interim Loan Commitments, representing at least a
majority of the sum of all Loans outstanding or Interim Loan Commitments, as the
case may be, at such time.

“Requirement of Law” shall mean as to any Person, the governing documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority in any jurisdiction, in
each case applicable to or binding upon such Person or any of its Real Property
or personal property or to which such Person or any of its property of any
nature is subject.

“Responsible Officer” of any Person shall mean any executive officer, president
or Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

21



--------------------------------------------------------------------------------

“Restricted Investment” shall mean any Investment other than a Permitted
Investment.

“Restricted Payment” shall mean all of the following payments and other actions:
(i) the declaration or payment of dividends or making of any payment having the
effect thereof or any distribution on account of the Borrower’s, or any of its
Restricted Subsidiaries’ Equity Interests, including any dividend or
distribution payable in connection with any merger or consolidation other than
(a) dividends or distributions by the Borrower payable solely in Equity
Interests (other than Disqualified Equity Interests) of the Borrower or
(b) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a wholly-owned
Restricted Subsidiary, the Borrower or a Restricted Subsidiary receives at least
its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities; (ii) the purchase,
redemption, defeasance or other acquisition or retirement for value any Equity
Interests of the Borrower or any direct or indirect parent of the Borrower,
including in connection with any merger or consolidation; (iii) the making of
any principal payment on, or redemption, repurchase, defeasance or other
acquisition or retirement for value, in each case prior to any scheduled
repayment, sinking fund payment or maturity, any Subordinated Indebtedness,
other than (x) Indebtedness permitted under Section 6.01(b) or (y) the purchase,
repurchase or other acquisition of Subordinated Indebtedness purchased in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of purchase,
repurchase or acquisition; or (iv) making any Restricted Investment.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower, unless the
context requires otherwise, that is not an Unrestricted Subsidiary.

“Returns” shall mean, with respect to any Investment, any repayments, interest,
returns, profits, distributions, proceeds, fees and similar amounts actually
received in cash or Permitted Investments (or converted into cash or Cash
Equivalents by the Borrower or any of the Subsidiaries).

“Revolving Credit Agreement” shall mean that certain Credit Agreement, dated as
of 24 June, 2010, among Avis Finance Company plc, as borrower, Avis Europe plc
and Avis Europe plc, as guarantors, Barclays Bank plc as agent, each other
agent, arranger or bookrunner party thereto, and the lenders party thereto,
including any related notes, guarantees, collateral documents, instruments and
agreements executed in connection therewith, and in each case as amended,
restated, supplemented, modified, renewed, refunded, replaced (whether at
maturity or thereafter) or refinanced from time to time in one or more
agreements (in each case with the same or new agents, lenders or institutional
investors), including any agreement adding or changing the borrower or any
guarantor or extending the maturity thereof or otherwise restructuring all or
any portion of the Indebtedness thereunder.

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Scheme” shall mean a scheme of arrangement made pursuant to Part 26 of the
Companies Act between the Target and the holders of the Target Shares and the
related reduction of capital under Section 649 of the Companies Act in relation
to the cancellation of the entire issued share capital of the Target and the
subsequent issue of new shares in the Target to Borrower as contemplated by the
Press Release (as such scheme of arrangement may be amended in accordance with
the terms of this Agreement).

“Scheme Circular” shall mean the circular to the shareholders of Target, issued,
or to be issued, by the Target setting out the proposals for the Scheme.

“Scheme Covenants” shall mean the covenants of the Borrower set out in
Section 5.15 and Section 6.16 hereof.

 

22



--------------------------------------------------------------------------------

“Scheme Effective Date” shall mean the date on which a copy of the court order
sanctioning the Scheme is duly filed on behalf of the Target with the Registrar
of Companies in accordance with section 899 of the Companies Act.

“Screen Rate” in relation to EURIBOR, the percentage rate per annum determined
by the Banking Federation of the European Union for the relevant period,
displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Administrative Agent may specify
another page or service displaying the appropriate rate after consultation with
the Borrower and the Lenders.

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal function.

“Securities” shall have the meaning assigned to such term in the Fee Letter.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement” shall mean that certain Debenture dated as of June 13, 2011
by and among the Borrower, UK Holdco and the Administrative Agent.

“Security Documents” shall mean the collective reference to the Security
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“Senior Notes” shall mean one or more series of senior notes to be issued by the
Issuer in exchange for the Term Loans under the Permanent Securities Indenture
pursuant to Section 2.22, in an aggregate principal amount up to €693,900,000,
plus any interest paid-in-kind, and any modification, replacement, renewal or
extension thereof.

“SPC” shall have the meaning assigned to such term in Section 9.04(h).

“Subsidiary” shall mean, unless otherwise specified, any subsidiary of the
Borrower.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other entity (a) of which securities or other ownership interests
representing more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
owned, controlled or held, or (b) that is, at the time any determination is
made, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor which is by its terms subordinated in right of payment to the
Obligations.

“Successful Syndication” shall have the meaning assigned to such term in the Fee
Letter.

“Syndication Completion Date” shall mean the earlier to occur of (i) the date of
Successful Syndication and (ii) the date that is 90 days after the Initial
Funding Date.

“Synthetic Lease Obligations” shall mean all monetary obligations of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease or
(b) an agreement for the use or possession of

 

23



--------------------------------------------------------------------------------

any property (whether real, personal or mixed) creating obligations which do not
appear on the balance sheet of such Person, but which, upon the insolvency or
bankruptcy of such Person, would be characterized as Indebtedness of such Person
(without regard to accounting treatment).

“Takeout Financing” shall have the meaning assigned to such term in the Fee
Letter.

“Takeover Code” shall mean City Code on Takeovers and Mergers.

“Target” shall have the meaning assigned to such term in the preliminary
statements.

“Target Shares” shall mean all the issued and unconditionally allotted share
capital in the Target and any further shares in the capital of the Target which
may be issued or unconditionally allotted pursuant to the exercise of any
outstanding subscription or conversion rights or otherwise together with all
related rights.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
or similar charges or withholding (and interest, fines, penalties and additions
related thereto) imposed by any Governmental Authority.

“Term Loan” shall have the meaning assigned to such term in Section 2.22(a).

“Total Assets” shall mean the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower or such other Person as may be expressly stated.

“Total Cap” shall have meaning provided to the term “Bidco Total Cap” in the Fee
Letter.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any Subsidiary (including Target and its subsidiaries) in connection
with the Transactions, this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
(b) the borrowings hereunder, the issuance of Securities and the use of proceeds
of each of the foregoing, (c) the execution, delivery and performance by the
Borrower and the Subsidiaries party thereto of the Revolving Credit Agreement
and the extensions of credit under the Revolving Credit Agreement, the issuance
of letters of credit under the Revolving Credit Agreement, and the granting of
Liens pursuant to the Revolving Credit Agreement, (d) the execution, delivery
and performance by the Parent of the Parent Bridge Credit Agreement and the
Parent Bridge Loans, (e) the Acquisition (including the execution of the Scheme
and payment of the Acquisition Consideration), (f) the Equity Contribution,
(g) any other transactions related to or entered into in connection with any of
the foregoing and (h) the payment of the fees and expenses incurred in
connection with any of the foregoing.

“Trustee” shall have the meaning assigned to such term in Section 2.22(b)(iv).

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.

“UCC” shall mean the Uniform Commercial Code.

 

24



--------------------------------------------------------------------------------

“UK Guarantors” shall mean each Restricted Subsidiary (and its permitted
successors and assigns) incorporated under the laws of England and Wales in
respect of which the Borrower is obligated to procure that it becomes a
Guarantor.

“UK Holdco” shall mean AE Holdco Limited (Company number 7665598), a limited
liability company formed under the laws of England and Wales.

“Unrestricted Subsidiary” shall mean (a) any Subsidiary designated by the board
of directors of Borrower as an Unrestricted Subsidiary pursuant to Section 5.18
subsequent to the Initial Funding Date and (b) any Subsidiary of an Unrestricted
Subsidiary, in each case, until such Person ceases to be an Unrestricted
Subsidiary in accordance with Section 5.18 or ceases to be a Subsidiary.

“US Subsidiary” shall mean any Subsidiary incorporated, formed or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“wholly owned subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (other than (x) director’s qualifying shares and (y) shares
issued to foreign nationals to the extent required by applicable law) or other
ownership interests representing 100% of the Equity Interests are, at the time
any determination is being made, owned, controlled or held by such Person or one
or more wholly owned subsidiaries of such Person or by such Person and one or
more wholly owned subsidiaries of such Person; a “wholly owned Subsidiary” shall
mean, unless the context otherwise requires, any wholly owned subsidiary of the
Borrower.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including”, and
words of similar import, shall not be limiting and shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. The words “asset” and
“property” shall be construed as having the same meaning and effect and to refer
to any and all rights and interests in tangible and intangible assets and
properties of any kind whatsoever, whether real, personal or mixed, including
cash, securities, Equity Interests, accounts and contract rights. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any definition of, or reference to, any Loan
Document or any other agreement, instrument or document in this Agreement shall
mean such Loan Document or other agreement, instrument or document as amended,
restated, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein); (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP (provided that, notwithstanding anything to
the contrary herein, all accounting or financial terms used herein shall be
construed, and all financial computations pursuant hereto shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar effect), as in
effect from time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in ARTICLE
VI or any related definition to eliminate the effect of any change in GAAP
occurring after the date of this

 

25



--------------------------------------------------------------------------------

Agreement on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend ARTICLE VI or any
related definition for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders; (c) all references to statutes, laws and regulations
shall include their respective amendments and restatements from time to time;
and (d) any reference to a document in “agreed form” is a document which is
previously agreed in writing by or on behalf of the Borrower and the
Administrative Agent.

Section 1.03 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term Loan”
or “Interim Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Interim Loan”). Borrowings also may be classified and
referred to by Class (e.g., an “Interim Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Interim
Borrowing”).

ARTICLE II.

The Interim Loans and Permanent Refinancing

Section 2.01 Commitments. Subject to the terms and conditions hereof, each Term
Lender agrees, severally and not jointly, to make a loan (each an “Interim
Loan”) to the Borrower in a single draw on the Initial Funding Date in a
principal amount not to exceed its Interim Loan Commitment (or, if an amount
less than the aggregate of all Interim Loan Commitments shall be borrowed on the
Initial Funding Date, such Lender’s pro rata share of the Interim Loan to be
made on the Initial Funding Date (based on the percentage which such Lender’s
Interim Loan Commitment represents of the aggregate of all Interim Loan
Commitments)). Amounts paid or prepaid in respect of Interim Loans may not be
reborrowed.

Section 2.02 Loans.

(a) Each Interim Loan shall be made as part of a single Borrowing made by the
Lenders ratably in accordance with their respective Interim Loan Commitments;
provided, however, that the failure of any Lender to make the Interim Loan
required to be made by it shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make the Interim Loan
required to be made by such other Lender). The Interim Loans comprising any
Borrowing shall be in an aggregate principal amount that is an integral multiple
of €500,000 and not less than €1,000,000 or such other amount as the
Administrative Agent may agree.

(b) Each Lender may, at its option, make any EURIBOR Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) Each Lender shall make its Interim Loan to be made by it hereunder on the
Initial Funding Date by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 12:00 (noon), New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account designated by the Borrower
in the Borrowing Request or, if a Borrowing shall not occur on such date because
any condition precedent herein specified shall not have been met, return the
amounts so received to the respective Lenders.

 

26



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the Initial Funding Date that such Lender will not make available to
the Administrative Agent such Lender’s portion of the Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the Initial Funding Date in accordance with
paragraph (c) of this Section and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower on such date a corresponding
amount. If the Administrative Agent shall have made funds available as
contemplated in the preceding sentence, to the extent that such Lender shall not
have made such portion available to the Administrative Agent, such Lender,
severally with the Borrower, agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower to but
excluding the date such amount is repaid to the Administrative Agent at (i) in
the case of the Borrower, a rate per annum equal to the interest rate applicable
at the time to the Interim Loans comprising such Borrowing or (ii) in the case
of such Lender, a rate determined by the Administrative Agent to represent its
cost of overnight or short-term funds (which determination shall be conclusive
absent manifest error). If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount shall constitute such Lender’s Interim
Loan as part of the Borrowing for purposes of this Agreement

(e) Notwithstanding anything in the Agreement to the contrary, upon five
Business Days prior notice, the Borrower may request that up to $100,000,000 of
the Interim Loans be made in US dollars (“USD Loans”). All USD Loans shall be
Interim Loans under this Agreement; provided that the Borrower and the
Administrative Agent shall effect such amendments to this Agreement and as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this clause (e).

Section 2.03 Borrowing Procedure. In order to request the Borrowing on the
Initial Funding Date, the Borrower shall hand deliver or fax to the
Administrative Agent a duly completed Borrowing Request, not later than 12:00
Noon, New York City time on the Initial Funding Date. The Borrowing Request
shall be irrevocable, shall be signed by or on behalf of the Borrower and shall
specify the following information: (i) reserved; (ii) the date of such Borrowing
(which shall be a Business Day); (iii) the number and location of the account to
which funds are to be disbursed (which shall be an account that complies with
the requirements of Section 2.02(c)); (iv) the amount of such Borrowing; and
(v) the initial Interest Period with respect thereto; provided, however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02. If no Interest Period is specified in any such notice, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall promptly advise the applicable Lenders
of any notice given in accordance with this Section 2.03 (and the contents
thereof), and of each Lender’s portion of the requested Borrowing.

Section 2.04 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the principal amount of the Loan of such
Lender made to the Borrower as provided in Section 2.11.

(b) Each Lender shall maintain, in accordance with its usual practice, an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Loan made by such Lender to the Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount

 

27



--------------------------------------------------------------------------------

of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iii) the amount of the sum received
by the Administrative Agent hereunder from the Borrower or any Guarantor and
each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans made to the Borrower in accordance with the terms of this Agreement.

(e) Any Lender may request that the Loan made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns in
substantially the form of Exhibit J. Notwithstanding any other provision of this
Agreement, in the event any Lender shall request and receive such a promissory
note, the interests represented by such note shall at all times (including after
any assignment of all or part of such interests pursuant to Section 9.04) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns.

Section 2.05 Fees.

(a) The Borrower agrees to pay to the Arrangers, for their own account, (i) a
nonrefundable senior bridge commitment fee (the “Bridge Commitment Fee”), (ii) a
funding fee (the “Funding Fee”) and (iii) a nonrefundable conversion fee (the
“Conversion Fee”), in each case, on terms and conditions and at the times and
dates specified in the Fee Letter.

Section 2.06 Interest on Loans.

(a) Each Loan shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal to the EURIBOR
for the Interest Period in effect for such Borrowing plus the Applicable Margin
in effect from time to time; provided, however, at no time will the per annum
interest rate on the Loans exceed the Total Cap (plus default interest, if any).

(b) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable EURIBOR for each Interest Period or day within an Interest Period, as
the case may be, shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.07 Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Borrowing or any other amount due hereunder
or under any other Loan Document, by acceleration or otherwise (a) in the case
of overdue principal, at the rate otherwise applicable to such Borrowing
pursuant to Section 2.06 plus 2.00% per annum and (b) in all other cases, at a
rate per annum equal to the rate that would be applicable to a Loan plus
2.00% per annum; provided, that no interest at such default rate shall accrue or
be payable to a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.

Section 2.08 Market Disruption Event. If prior to the first day of any Interest
Period:

(a) EURIBOR is to be determined by reference to the Reference Bank and the
Reference Bank has not supplied a rate to the Administrative Agent and the
Screen Rate is not available, or

 

28



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received notice from a Lender or Lenders
(whose participations in a Loan exceed 35 percent of that Loan) that the cost to
it of funding its participation in that Loan from whatever source it may
reasonably select would be in excess of EURIBOR, such circumstance shall be a
“Market Disruption Event” and the Administrative Agent shall give telecopy or
telephonic notice thereof to the Borrower and the relevant Lenders as soon as
practicable thereafter. If such notice is given, then the rate of interest on
each Lender’s share of that Loan for the Interest Period shall be the percentage
rate per annum which is the sum of (i) the Initial Margin, (ii) the Additional
Margin (if applicable) and (iii) the rate notified to the Administrative Agent
by that or those Lenders as soon as practicable and in any event by close of
business on the date falling two Business Days prior to the date on which
interest is due to be paid in respect of that Interest Period, to be that which
expresses as a percentage rate per annum the cost to that Lender of funding its
participation in that Loan from whatever source it may reasonably select;
provided, further, that the interest rate borne by the Loans shall not exceed
the Cap Rate.

(c) If a Market Disruption Event occurs and the Administrative Agent or the
Borrower so require, the Administrative Agent and the Borrower shall enter into
negotiations (for a period of not more than 30 days) with a view to agreeing a
substitute basis for determining the rate of interest. Any alternative basis
agreed pursuant to this paragraph (c) shall, with the prior consent of all the
Lenders and the Borrower, be binding on all parties hereto.

Section 2.09 Termination and Reduction of Commitments. Unless previously
terminated in accordance with the terms hereof, if the Initial Funding Date
shall not have occurred by such time, all the Interim Loan Commitments shall
automatically terminate on the termination of the Certain Funds Period. All
Interim Loan Commitments shall automatically terminate upon the making of the
Interim Loans on the Initial Funding Date. Upon each issuance of Securities
prior to the Initial Funding Date, the Interim Loan Commitments of each Lender
shall be reduced on a pro rata basis by an aggregate amount corresponding to the
aggregate principal amount of such Securities before deducting any fees, costs
or expenses related to the issuance of such Securities (the “Securities
Proceeds”) to the extent such Securities Proceeds are released from the
associated bond escrow account and are either (i) deposited into the Escrow
Account (as defined in the Escrow Agreement) or (ii) used to satisfy the
Acquisition Consideration.

Section 2.10 Continuation of Borrowings.

(a) The Borrower shall have the right at any time upon prior irrevocable notice
to the Administrative Agent not later than 12:00 Noon, New York City time, three
Business Days prior to conversion, to convert the Interest Period with respect
to any EURIBOR Borrowing of the Borrower to another permissible Interest Period,
subject in each case to the following:

(i) each continuation shall be made pro rata among the Lenders in accordance
with the respective principal amounts of the Loans comprising the converted or
continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
continued, then each resulting Borrowing shall satisfy the limitations specified
in Section 2.02(b) regarding the principal amount and maximum number of
Borrowings of the relevant Type;

(iii) reserved;

(iv) reserved;

 

29



--------------------------------------------------------------------------------

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be continued as a EURIBOR Borrowing;

(vi) reserved;

(vii) no Interest Period may be selected for any EURIBOR Borrowing that would
end later than the Interim Loan Conversion Date; and

(viii) after the occurrence and during the continuance of a Default or Event of
Default, no outstanding Loan may be converted into, or continued as, a EURIBOR
Loan.

(b) Each notice pursuant to this Section 2.10 shall be irrevocable and shall
refer to this Agreement and specify (i) the identity and amount of the Borrowing
that the Borrower requests be converted or continued, (ii) reserved, (iii) if
such notice requests a conversion, the date of such conversion (which shall be a
Business Day) and (iv) the Interest Period with respect thereto. If no Interest
Period is specified in any such notice with respect to any continuation as a
EURIBOR Borrowing, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall advise the
Lenders of any notice given pursuant to this Section 2.10 and of each Lender’s
portion of any converted or continued Borrowing. If the Borrower shall not have
given notice in accordance with this Section 2.10 to continue any Borrowing into
a subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.10 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be converted or continued into an
one month Interest Period.

Section 2.11 Repayment of Borrowings.

(a) On the Maturity Date, the Borrower shall pay to the Administrative Agent,
for the account of the Lenders, the principal amount of the Loans in Euros,
together in each case with accrued and unpaid interest and Fees on such amount
to but excluding the date of such payment.

(b) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

Section 2.12 Prepayment.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon at least three Business Days’
prior written or fax notice (or telephone notice promptly confirmed by written
or fax notice) in the case of EURIBOR Loans; provided, however, that each
partial prepayment shall be in an amount that is an integral multiple of
€500,000 and not less than €1,000,000. Notwithstanding anything to the contrary
contained in this Agreement, the Borrower, by subsequent notice to the
Administrative Agent before 12:00 Noon, New York City time, on the date for
prepayment specified in any notice of prepayment under this Section 2.12, may
rescind such notice if the prepayment specified therein is being made in
connection with a refinancing of the entire principal amount of all outstanding
Loans, which refinancing can not be consummated or is otherwise delayed (as
determined by the Borrower in good faith).

(b) Optional prepayments of Loans shall be applied as directed by the Borrower.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein. All optional prepayments,

 

30



--------------------------------------------------------------------------------

including all optional prepayments under this Section 2.12 shall be subject to
Section 2.16, but otherwise without premium or penalty. All prepayments under
this Section 2.12 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

Section 2.13 Mandatory Prepayments.

(a) The Borrower shall (i) within 30 days following the occurrence of a Change
in Control, make an offer to each Lender to prepay the entire outstanding
principal amount of the Loans pursuant to a Change in Control Offer and
(ii) prepay the Loans of all Lenders properly accepting such offer of prepayment
in accordance with such Change in Control Offer. On the Prepayment Date, the
Borrower shall prepay the Loans of all Lenders who accept the Change in Control
Offer at a purchase price in cash equal to 101% of the principal amount thereof,
plus accrued and unpaid interest, if any, to the date of prepayment.
Notwithstanding the foregoing, the Borrower shall be deemed to have made a
Change in Control Offer upon a Change in Control if a third party makes the
Change in Control Offer in the manner, at the times and otherwise in compliance
with the requirements set forth in this Section 2.13(a) applicable to a Change
in Control Offer made by the Borrower and prepays all or any portion of the
Loans as to which offers for prepayment have been validly accepted and not
withdrawn pursuant to the terms of such Change in Control Offer. Notwithstanding
anything to the contrary set forth herein, an offer to prepay the Loans may be
made in advance of a Change in Control, conditional upon such Change in Control,
if a definitive agreement is in place with respect to such Change in Control at
the time of making such offer. Prior to complying with the provisions of this
Section 2.13(a), but in any event within 30 days following a Change in Control,
the Borrower shall either repay all outstanding Indebtedness under the Revolving
Credit Agreement or obtain the requisite consents, if any, under the Revolving
Credit Agreement necessary to permit the prepayment of the Loans required by
this Section 2.13(a), provided that the failure to repay such Indebtedness or
obtain such consent shall not affect the obligation of the Borrower pursuant to
this Section 2.13(a).

(b) Reserved.

(c) If the Borrower or any of its Subsidiaries shall receive Net Cash Proceeds
from (x) a Disposition or Recovery Event in excess of €5,000,000 (provided that
the amount excluded from mandatory prepayment shall exceed €10,000,000 in the
aggregate over the course of this Agreement) or (y)the incurrence or issuance by
the Borrower or its Restricted Subsidiaries of:

(i) Indebtedness not permitted to be incurred pursuant to Section 6.01;

(ii) Equity Interests;

(iii) Permitted Refinancing Indebtedness other than Permitted Refinancing
Indebtedness incurred to refinance Indebtedness maturing on or prior to the
Interim Loan Conversion Date (provided, that for the purposes of this
Section 2.13(c), the amount of Net Cash Proceeds in respect of Permitted
Refinancing Indebtedness shall be the aggregate principal amount of Indebtedness
or other Obligations refinanced); or

(iv) Indebtedness under Section 6.01(j), (l) or (n);

then the Borrower shall, in each case, substantially simultaneously with (and in
any event not later than the fifth Business Day next following) the receipt of
such Net Cash Proceeds by the Borrower or any such Subsidiary, apply 100% of
such Net Cash Proceeds to prepay outstanding Loans in accordance with
Section 2.13(d).

 

31



--------------------------------------------------------------------------------

(d) Notwithstanding the provisions of clause (c) above, the Borrower is not
obligated to apply such Net Cash Proceeds to prepay outstanding Loans to the
extent that such Net Cash Proceeds are required to be and are applied pursuant
the Revolving Credit Agreement in satisfaction of obligations under the
Revolving Credit Agreement.

(e) Mandatory prepayments of outstanding Loans under this Agreement shall be
applied:

(i) to the Loans on a pro rata basis based on the aggregate principal amount of
Loans outstanding at such time; provided, however, that any Lender may elect, by
notice in writing to the Administrative Agent at least 2 Business Days or any
shorter time period as the Administrative Agent may determine, prior to the
applicable prepayment date, to decline all of any mandatory prepayments of its
Loans pursuant to Section 2.13, in which case the aggregate amount of the
prepayment that would have been applied to prepay such Loans but was so declined
shall be promptly re-offered to prepay the Loans of those other Lenders who have
initially accepted such prepayment (such re-offer to be made to each such Lender
based on the percentage which such Lender’s Loans represents of the aggregate
Loans of all such Lenders who have initially accepted such prepayment);

(ii) in the event of such a re-offer, the relevant Lenders may elect, by notice
to the Administrative Agent within 1 Business Day of receiving notification of
such re-offer, to decline all of the amount of such prepayment that is
re-offered to them, in which case such amount shall be retained by the Borrower.

(f) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three days prior written notice of such prepayment for prepayment of
Loans. Each notice of prepayment shall specify the prepayment date, the Type of
each Loan being prepaid and the principal amount of each Loan (or portion
thereof) to be prepaid. All prepayments of Borrowings pursuant to this
Section 2.13 shall be subject to Section 2.16, but shall otherwise be without
premium or penalty. In connection with any mandatory prepayments by the Borrower
of the Interim Loans pursuant to Section 2.13, such prepayments shall be applied
on a pro rata basis to the then outstanding Interim Loans being prepaid;
provided that if no Lenders exercise the right to waive a given mandatory
prepayment of the Term Loans pursuant to Section 2.13(d), then, with respect to
such mandatory prepayment, the amount of such mandatory prepayment shall be
applied pro rata to the Loans.

Section 2.14 Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or the Administrative Agent (except any such reserve
requirement which is reflected in the EURIBOR) or

(ii) impose on any Lender, the Administrative Agent or the London interbank
market any other condition affecting this Agreement or EURIBOR Loans made by
such Lender or participation therein, and the result of any of the foregoing
shall be to increase the cost to such Lender of making or maintaining any
EURIBOR Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to any Lender or the Administrative Agent or reduce the amount
of any sum received or receivable by such Lender hereunder

 

32



--------------------------------------------------------------------------------

(whether of principal, interest or otherwise) by an amount deemed by such Lender
or the Administrative Agent to be material, then the Borrower will pay to such
Lender or the Administrative Agent, as the case may be, upon demand such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered; provided, that such amount shall be
determined in a manner consistent with the amount that such Lender would
generally apply with respect to other similarly situated borrowers, if
applicable, and shall not be duplicative of any amounts paid by the Borrower
under any other provision of this Agreement, and provided further, that costs to
which this Section 2.14 applies shall not include Excluded Taxes or costs
relating to Indemnified Taxes or Other Taxes that are governed by Section 2.20.

(b) If any Lender or the Administrative Agent shall have determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on such Lender’s or the Administrative Agent’s
capital or on the capital of such Lender’s or the Administrative Agent’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or the Administrative Agent or
such Lender’s or the Administrative Agent’s holding company would have achieved
but for such Change in Law (taking into consideration such Lender’s or the
Administrative Agent’s policies and the policies of such Lender’s or the
Administrative Agent’s holding company with respect to capital adequacy) by an
amount deemed by such Lender or the Administrative Agent to be material, then
from time to time the Borrower shall pay to such Lender or the Administrative
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or the Administrative Agent or such Lender’s or the Administrative
Agent’s holding company for any such reduction suffered; provided, that such
amount shall be determined in a manner consistent with the amount that such
Lender would generally apply with respect to other similarly situated borrowers,
if applicable, and shall not be duplicative of any amounts paid by the Borrower
under any other provision of this Agreement.

(c) A certificate of a Lender or the Administrative Agent setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Administrative Agent or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be conclusive absent manifest error.
The Borrower shall pay such Lender or the Administrative Agent, as the case may
be, the amount or amounts shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.

(d) Failure or delay on the part of any Lender or the Administrative Agent to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Administrative Agent’s right to demand such compensation;
provided that the Borrower shall not be under any obligation to compensate any
Lender or the Administrative Agent under paragraph (a) or (b) above for
increased costs or reductions with respect to any period prior to the date that
is 180 days prior to such request if such Lender or the Administrative Agent
knew or could reasonably have been expected to know of the circumstances giving
rise to such increased costs or reductions and of the fact that such
circumstances would or could reasonably have been expected to result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 180-day period. The protection of this Section shall be
available to each Lender and the Administrative Agent regardless of any possible
contention of the invalidity or inapplicability of the Change in Law that shall
have occurred or been imposed.

Section 2.15 Reserved.

 

33



--------------------------------------------------------------------------------

Section 2.16 Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any EURIBOR Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of the Interest Period with respect to any EURIBOR Loan, in each case other than
on the last day of the Interest Period in effect therefor or (iii) any EURIBOR
Loan to be made by such Lender (including any EURIBOR Loan to be made pursuant
to a conversion or continuation under Section 2.10) not being made after notice
of such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause being called a “Breakage Event”) or (b) any default
in the making of any payment or prepayment required to be made hereunder. In the
case of any Breakage Event, such loss shall include an amount equal to the
excess, as reasonably determined by such Lender, of (i) its cost of obtaining
funds for the EURIBOR Loan that is the subject of such Breakage Event for the
period from the date of such Breakage Event to the last day of the Interest
Period in effect (or that would have been in effect) for such Loan over (ii) the
amount of interest likely to be realized by such Lender in redeploying the funds
released or not utilized by reason of such Breakage Event for such period (and
excluding anticipated profits and determined without taking into account any
interest rate “floor”). A certificate of any Lender setting forth any amount or
amounts which such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Borrower (with a copy to the Administrative Agent) and
shall be conclusive absent manifest error.

Section 2.17 Pro Rata Treatment. Except as provided in Section 2.13, subject to
the express provisions of this Agreement which require, or permit, differing
payments to be made to non-Defaulting Lenders as opposed to Defaulting Lenders,
and as required under Section 2.15, each Borrowing, each payment or prepayment
of principal of any Borrowing, each payment of interest on the Loans, each
payment of the applicable Fees, each reduction of the Interim Loan Commitments
and each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Interim Loan Commitments (or, if
such Interim Loan Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Interim
Loans). Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole dollar amount.

Section 2.18 Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loans as a result of which the unpaid principal portion of its Loans shall be
proportionately less than the unpaid principal portion of the Loans of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans of such other Lender, so that the
aggregate unpaid principal amount of the Loans and participations in Loans held
by each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans then outstanding as the principal amount of its Loans prior
to such exercise of banker’s lien, setoff or counterclaim or other event was to
the principal amount of all Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (i) if any
such purchase or purchases or adjustments shall be made pursuant to this
Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest, and (ii) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as

 

34



--------------------------------------------------------------------------------

consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any of its
Affiliates (as to which the provisions of this Section 2.18 shall apply). The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.

Section 2.19 Payments.

(a) The Borrower shall make each payment (including principal of or interest on
any Borrowing or any Fees or other amounts) hereunder and under any other Loan
Document not later than 12:00 (noon), New York City time, on the date when due
in immediately available dollars, without setoff (except for setoff that is
attributable to withholding taxes, which is governed by Section 2.20), defense
or counterclaim. Each such payment shall be made to the Administrative Agent at
its offices at 1585 Broadway, New York, New York 10036. All payments hereunder
and under each other Loan Document shall be made in dollars. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

Section 2.20 Taxes.

(a) Except as provided in this Section 2.20, any and all payments by or on
account of any obligation of the Borrower or any other Loan Party hereunder or
under any other Loan Document shall be made free and clear of and without
deduction for any Taxes unless required by law; provided that if any Indemnified
Taxes or Other Taxes are required to be withheld or deducted from such payments,
then (i) the sum payable by the Borrower, or, as the case may be, the other Loan
Party shall be increased as necessary so that after all required deductions or
withholding (including deductions or withholdings applicable to additional sums
payable under this Section), the Administrative Agent or such Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or such other Loan Party shall make
(or cause to be made) such deductions and (iii) the Borrower or such other Loan
Party shall pay (or cause to be paid) the full amount deducted to the relevant
Governmental Authority in accordance with applicable law. In addition, the
Borrower or any other Loan Party hereunder shall pay (or cause to be paid) any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law. If the Borrower is required to make a deduction for any Taxes, the Borrower
shall make that deduction and any payment required in connection with that
deduction within the time allowed and in the minimum amount required by law.

(b) The Borrower shall indemnify the Administrative Agent and each Lender within
10 days after written demand therefor, served upon the Borrower, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, or any of their respective Affiliates, on or
with respect to any payment by or on account of any obligation of the Borrower
or any Loan Party hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section), together with any penalties, interest and
expenses arising therefrom or with respect thereto, whether or not such

 

35



--------------------------------------------------------------------------------

Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A reasonably detailed certificate as to
the amount of such payment or liability shall be delivered to the Borrower by a
Lender or by the Administrative Agent on its behalf or on behalf of a Lender.
The Borrower shall not be under any obligation to compensate the Administrative
Agent and each Lender for any penalties or interest, if the notice thereof has
not been provided to the Borrower within 270 days after the payment of such
taxes.

(c) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
pursuant to Section 2.20(a), and in any event within 30 days of any such payment
(or, if receipts or evidence are not available within thirty (30) days, as soon
as possible thereafter), the Borrower shall deliver (or cause to be delivered)
to the Administrative Agent the original or a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(d) If any Lender or the Administrative Agent (i) obtains a refund in respect of
an amount paid by the Borrower to any Governmental Authority and a gross up has
been paid pursuant to clause (a) or (b) above or for an amount for which
indemnification was received by any Lender or the Administrative Agent pursuant
to Section 2.20(b), then such Lender or the Administrative Agent shall promptly
pay to Borrower the amount of the refund (and any interest paid by the
Governmental Authority with respect thereto), net of all reasonable and
allocable out-of-pocket expense of such Lender or the Administrative Agent
incurred in obtaining such refund as is determined by the Administrative Agent
or such Lender, as the case may be, in its reasonable discretion, and as will
leave the Administrative Agent or such Lender in no worse position than it would
be in if no such Taxes had been imposed or (ii) determines that it is entitled
to receive a refund in respect of any amount paid by the Borrower to any
Governmental Authority pursuant to this clause (a) above or for an amount for
which indemnification was received by any Lender or the Administrative Agent
pursuant to Section 2.20(b), then such Lender or the Administrative Agent shall
use its commercially reasonable efforts to receive such refund and upon receipt
of any such refund shall promptly remit such refund as provided in clause
(i) above; provided that the Borrower, upon the request of the Administrative
Agent or such Lender agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority), net of any reasonable incremental additional costs, to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This section shall not be construed to require any Lender or the Administrative
Agent to make available its Tax returns (or any other information it deems
confidential) to the Borrower or any other Person.

(e) The Borrower shall co-operate with each Lender and each Administrative Agent
in completing any procedural formalities necessary for the Borrower to obtain
authorisation to make that payment without a deduction for any Taxes. Nothing in
this Section 2.20(e) shall require a Lender or an Administrative Agent to
(i) register under the HMRC DT Treaty Passport scheme; (ii) apply the HMRC DT
Treaty Passport scheme if it has so registered; or (iii) file double tax treaty
forms if it has included an indication to the effect that it wishes the HMRC DT
Treaty Passport scheme to apply to this agreement in accordance with
Section 2.20(f)(i) below or Section 2.20 (g)(i) and the Obligor making that
payment has not complied with its obligations under Section 2.20(f)(ii) below or
Section 2.20 (g)(ii).

(f) (i) A Lender which becomes a Party on Signing and which holds a passport
under the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply
to this agreement, shall include an indication to that effect (without liability
to any Borrower) by including its scheme reference number and its jurisdiction
of tax residence opposite its name in Schedule 2.01, (ii) where a Lender
includes the indication described in Section 2.20(f)(i) above in Schedule 2.01,
the Borrower shall file a duly completed form DTTP2 in respect of such Lender
with HM Revenue & Customs within 30 days of

 

36



--------------------------------------------------------------------------------

Signing and shall promptly provide the Lender with a copy of that filing and
(iii) if a Lender has not included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this agreement in accordance with
Section 2.20(f)(i) above or Section 2.20(g)(i) below, no Borrower shall file any
form relating to the HMRC DT Treaty Passport scheme in respect of that Lender
participation, (iv) a Lender (other than a Lender which becomes a Party on
Signing) that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this agreement, shall include an indication
to that effect (without liability to any Borrower) in the Transfer Certificate
or Assignment Agreement which it executes by including its scheme reference
number and its jurisdiction of tax residence in that Transfer Certificate or
Assignment Agreement and (v) where a Lender includes the indication described in
Section 2.20(g)(i) in the relevant Transfer Certificate or Assignment Agreement,
the Borrower shall file a duly completed form DTTP2 in respect of such Lender
with HM Revenue & Customs within 30 days of that Transfer Date and shall
promptly provide the Lender with a copy of that filing.

(g) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.20 shall survive the payment in full of all amounts due hereunder.

Section 2.21 Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.

(a) In the event (i) any Lender delivers a certificate requesting compensation
pursuant to Section 2.14, (ii) any Lender delivers a notice described in Section
2.15, (iii) the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority on account of any Lender pursuant to Section 2.20
or (iv) any Lender does not consent to a proposed amendment, modification or
waiver of this Agreement requested by the Borrower which requires the consent of
all of the Lenders or each affected Lender to become effective (and which is
approved by at least the Required Lenders), the Borrower may, at its sole
expense and effort (including with respect to the processing and recordation fee
referred to in Section 9.04(a)), upon notice to such Lender and the
Administrative Agent, require such Lender to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
in respect of its Loans to an assignee that shall assume such assigned
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (y) solely with respect to replacements of Lenders pursuant to
clauses (i), (ii) or (iii) of this Section, the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, and (z) the Borrower or such assignee shall
have paid to the affected Lender in immediately available funds an amount equal
to the sum of the principal of and interest accrued to the date of such payment
on the outstanding Loans of such Lender with respect to its interests being
assigned hereunder plus all Fees and other amounts accrued for the account of
such Lender hereunder (including any amounts under Section 2.14 and
Section 2.16); provided further that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s claim for
compensation under Section 2.14 or notice under Section 2.15 or the amounts paid
pursuant to Section 2.20, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.15, or cease to result in amounts being payable under Section 2.20, as
the case may be (including as a result of any action taken by such Lender
pursuant to paragraph (b) below), or if such Lender shall waive its right to
claim further compensation under Section 2.14 in respect of such circumstances
or event or shall withdraw its notice under Section 2.15 or shall waive its
right to further payments under Section 2.20 in respect of such circumstances or
event, as the case may be, then such Lender shall not thereafter be required to
make any such transfer and assignment hereunder. In connection with any such
replacement, upon receipt by such replaced Lender of all amounts specified

 

37



--------------------------------------------------------------------------------

above in connection with its assigned interests, such replaced Lender shall be
deemed to have executed and delivered an Assignment and Acceptance and the
assignment by such replaced Lender shall be automatically effective.

(b) If (i) any Lender or the Administrative Agent shall request compensation
under Section 2.14, (ii) any Lender delivers a notice described in Section 2.15
or (iii) the Borrower is required to pay any additional amount to any Lender,
the Administrative Agent or any Governmental Authority on account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts (which
shall not require such Lender to incur an unreimbursed loss or unreimbursed cost
or expense or otherwise take any action inconsistent with its internal policies
or legal or regulatory restrictions or suffer any disadvantage or burden deemed
by it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such filing or
assignment, delegation and transfer.

Section 2.22 Permanent Refinancing.

(a) Conversion to Term Loans. On the Interim Loan Conversion Date, so long as
(i) no order, decree, injunction or judgment enjoining the conversion of Interim
Loans to Term Loans is in effect and (ii) no Event of Default under
Section 7.01(b), (c), (g) or (h) shall have occurred and then be continuing and
(iii) the Administrative Agent receives an officer’s certificate from the
Borrower certifying to the foregoing, all outstanding Interim Loans shall be
converted into term loans (each, a “Term Loan”) having an aggregate principal
amount equal to the principal amount of such Interim Loans not repaid in cash on
or prior to such date. Upon the conversion of the Interim Loans into Term Loans,
each Lender shall cancel on its records a principal amount of the Interim Loans
held by such Lender corresponding to the principal amount of Term Loans issued
by such Lender, which corresponding principal amount of the Interim Loans shall
be satisfied by the conversion of such Interim Loans into Term Loans in
accordance with this Section 2.22(a). If an Event of Default described in
Section 7.01(b), (c), (g) or (h) shall have occurred and be continuing on the
Interim Loan Conversion Date, the Interim Loans shall not be so converted and
the Interim Loans shall be due and payable on the Interim Loan Conversion Date.

(b) Exchange for Senior Notes.

(i) On any Business Day on or after the Interim Loan Conversion Date, at the
option of the applicable Lender, the Term Loans may be exchanged in whole or in
part for one or more Senior Notes having an aggregate principal amount equal to
the unpaid principal amount of such Term Loans (an “Exchange”; the date on which
any Exchange is or is proposed to be consummated is referred to herein as the
“Exchange Date”). The Issuer shall not be required to issue Senior Notes in any
Exchange unless the Borrower shall have received requests to issue at least
$100,000,000 in aggregate principal amount of Senior Notes (or, if less, an
aggregate principal amount equal to the amount of outstanding Loans or Interim
Loan Commitments); provided, however, that the foregoing requirement shall not
apply with respect to any Exchange with respect to the issuance of additional
Senior Notes of the same series or that are issued under an existing Permanent
Securities Indenture.

(ii) Such Lender shall provide the Borrower prior irrevocable written notice of
such election (each such notice, an “Exchange Notice” and the first such notice
the “Initial Exchange Notice”), substantially in the form of Exhibit F, at least
fifteen Business Days prior to the Exchange Date.

 

38



--------------------------------------------------------------------------------

The Exchange Notice shall specify the principal amount of Term Loans to be
exchanged (which shall be at least $100,000 and integral multiples of $50,000 in
excess thereof or the entire remaining aggregate principal amount of Term Loans
of such Lender). Term Loans exchanged for Senior Notes pursuant to this
Section 2.22 shall be deemed repaid and canceled, and the Senior Notes so issued
shall be governed by and construed in accordance with the provisions of the
Permanent Securities Indenture.

(iii) For each Exchange, the provisions of the Senior Notes issued in such
Exchange shall be similar to those described in the Fee Letter and consistent
with the Permanent Securities Indenture, with such changes as may be necessary,
in the reasonable discretion of the Arrangers, in order for such Senior Notes to
contain customary terms and provisions for high yield debt securities at the
time of such Exchange. Each Exchange, to the extent resulting in the issuance of
a new series of Senior Notes, shall reduce by one the number of Takeout
Financings available to the Arrangers pursuant to the Fee Letter. No Exchange
Notice may be given effect if there are no remaining Takeout Financings
available to the Arrangers pursuant to the Fee Letter.

(iv) Subject to Section 2.22(b)(v), not later than the Exchange Date specified
in any Exchange Notice, the Borrower shall (A) deliver a written notice to the
trustee under the Permanent Securities Indenture (the “Trustee”), directing such
Trustee to authenticate and deliver Senior Notes as specified in the Exchange
Notice and (B) use all commercially reasonable efforts to effect delivery of
such Senior Notes to the requesting Lender.

(v) In connection with any Exchange pursuant to this Section 2.22(b) that will
result in a reduction in the number of available Takeout Financings, the
Borrower will comply with all of the provisions of the Fee Letter (including the
provisions of the Fee Letter with respect to the timing of deliverables or other
conditions to be met, which requirements with respect to timing will apply in
lieu of those set forth in this Section 2.22), unless the requirements of this
clause (v) are waived in writing by the Arrangers in their sole discretion.

(c) The Borrower agrees that prior to (or, where applicable, simultaneous with)
any exchange of Term Loans for Senior Notes:

(i) the Borrower shall have selected a bank or trust company reasonably
acceptable to the Lenders to act as Trustee.

(ii) the Issuer, each Guarantor and the Trustee shall have entered into the
Permanent Securities Indenture.

(iii) the Senior Notes to be issued in the Exchange shall have been approved for
listing subject to official notice of issuance on any applicable stock exchange.

(iv) the Issuer shall have issued the Senior Notes pursuant to the Permanent
Securities Indenture substantially in the applicable form set forth therein.

(v) the Issuer and each Guarantor shall have provided to the Administrative
Agent copies of resolutions of its Board of Directors approving the execution
and delivery of the Permanent Securities Indenture and, in the case of the
Issuer, the issuance of the Senior Notes, together with a customary certificate
of the secretary of the Borrower or such Guarantor certifying such resolutions.

(vi) the Borrower and each Guarantor shall have executed and delivered the
Permanent Securities Registration Rights Agreement (if applicable).

 

39



--------------------------------------------------------------------------------

(vii) the Borrower and each Guarantor shall have provided to the Lenders copies
of resolutions of its Board of Directors approving the execution and delivery of
the Senior Notes Registration Rights Agreement (if applicable), together with a
customary certificate of the secretary of the Borrower or such Guarantor
certifying such resolutions.

(viii) the Borrower shall have caused its counsel to deliver to the
Administrative Agent an executed legal opinion in form and substance customary
for a transaction of that type to be mutually agreed upon by the Borrower and
the Administrative Agent (including, without limitation, with respect to due
authorization, execution and delivery, validity and enforceability of the
Permanent Securities Indenture and the Senior Notes Registration Rights
Agreement (if applicable)).

(d) Subject to Section 2.22(b)(v), if the foregoing conditions set forth in
Section 2.22(c) are not satisfied on the Exchange Date specified in the
applicable Exchange Notice, then the Lenders shall retain all of their rights
and remedies with respect to the Term Loans pursuant to this Agreement until
such conditions are satisfied and the Term Loans are so exchanged for Senior
Notes. Subject to Section 2.22(b)(v), the Borrower agrees to satisfy the
conditions set forth in Section 2.22(c) no later than the Exchange Date
specified in the applicable Exchange Notice.

(e) Nothing in this Section 2.22 shall prevent or limit the ability of the
Borrower from repaying or refinancing the Loans in any other manner not
otherwise prohibited by this Agreement.

ARTICLE III.

Representations and Warranties

In order to induce the Administrative Agent and the Lenders to (A) enter into
this Agreement on the Commitment Effective Date, the Borrower represents and
warrants to the Administrative Agent and the Lenders that, on the Commitment
Effective Date the statements set forth below in Section 3.01, Section 3.02,
Section 3.03, Section 3.04(a), Section 3.08, Section 3.10, Section 3.11,
Section 3.12, Section 3.13 and Section 3.15 are true and correct and (B) to make
each Interim Loan to be made hereunder, the Borrower represents and warrants to
the Administrative Agent and Lenders that, after giving effect to the
Transactions, on the Initial Funding Date each of the following statements are
true and correct:

Section 3.01 Organization; Powers. The Borrower and each of the other Loan
Parties (a) is duly organized or formed, validly existing and in good standing
(to the extent applicable in such jurisdiction) under the laws of the
jurisdiction of its organization or formation, (b) has all requisite power and
authority, and the legal right, to own and operate its property and assets, to
lease the property it operates as lessee and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing (to the extent applicable in such jurisdiction) in,
every jurisdiction where such qualification is required, except where the
failure to so qualify in a jurisdiction (other than its jurisdiction of
incorporation) could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (d) has the power and authority, and
the legal right, to execute, deliver and perform its obligations under this
Agreement, each of the other Loan Documents, the Acquisition Documentation and
each other agreement or instrument contemplated hereby or thereby to which it is
or will be a party, including, in the case of the Borrower, to borrow hereunder,
and, in the case of the Borrower and each Guarantor, to Guarantee the
Obligations as contemplated by the Guarantee Agreement or any other Loan
Documents to which it is a party.

Section 3.02 Authorization; No Conflicts. The Transactions (a) have been duly
authorized by all requisite corporate, partnership, public limited liability
company or limited liability company and, if

 

40



--------------------------------------------------------------------------------

required, stockholder, shareholder, partner or member action on behalf of the
Loan Parties and (b) will not (i) violate (A) any provision of law, statute,
rule or regulation, or of the memorandum or articles of association, certificate
or articles of incorporation or other constitutive documents or by-laws of any
Loan Party, (B) any order of any Governmental Authority or arbitrator applicable
to any Loan Party or (C) any provision of any indenture, agreement or other
instrument to which any Loan Party is a party or by which any of them or any of
their property is or may be bound, except to the extent that such violation of
clauses (A), (B) or (C) could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (ii) be in conflict with, result
in a breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument, except to the extent that such conflict, breach
or default could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate, or (iii) result in the creation or imposition
of any Lien upon or with respect to any property or assets now owned or
hereafter acquired by any Loan Party, other than Liens permitted by
Section 6.02.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by each Loan Party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, subject the Legal Reservations.

Section 3.04 Governmental Approvals.

(a) Prior to or on the Initial Funding Date, no action, consent or approval of,
registration or filing with, Permit from, notice to, or any other action by, any
Governmental Authority is required to enable it to lawfully enter into the Loan
Documents and to make those Loan Documents admissible in evidence in its
jurisdiction of incorporation, except for (i) such as have been made or obtained
and are in full force and effect or which will be made or obtained by the time
required by law and (ii) those actions, consents, approvals, registrations,
filings, Permits, notices or actions, the failure of which to obtain or make
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) On or after the Initial Funding Date, no action, consent or approval of,
registration or filing with, Permit from, notice to, or any other action by, any
Governmental Authority is required in connection with the Transactions, except
for (a) such as have been made or obtained and are in full force and effect or
which will be made or obtained by the time required by law (including the
Perfection Requirements) and (b) those actions, consents, approvals,
registrations, filings, Permits, notices or actions, the failure of which to
obtain or make could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 3.05 Financial Statements. The Borrower has heretofore furnished to the
Lenders (i) the publicly available consolidated balance sheets and statements of
income, stockholder’s equity and cash flows for the Target as of and for the
fiscal years ended December 31, 2008, December 31, 2009 and December 31, 2010,
in each case audited by and accompanied by the opinion of an independent public
accounting firm of recognized national standing, (ii) the publicly available
unaudited consolidated balance sheets and related statements of income and cash
flows of the Target for each fiscal quarter ended between December 31, 2010 and
the Commitment Effective Date and (iii) the publicly available unaudited
consolidated balance sheets and related statements of income and cash flows of
the Target for each fiscal quarter ended after December 31, 2010 to the extent
furnished to the Lenders pursuant to Section 5.16(a). Such balance sheets and
the notes thereto disclose all material liabilities, direct or contingent, of
the Target as of the dates thereof, all in accordance with GAAP. Such financial
statements were prepared in accordance with GAAP applied on a consistent basis,
(A) except as otherwise expressly

 

41



--------------------------------------------------------------------------------

noted therein, and (B) subject, in the case of quarterly financial statements,
to changes resulting from normal year end adjustments and the absence of
footnotes.

Section 3.06 No Material Adverse Effect. No event, change or condition has
occurred since December 31, 2010 that has caused, or could reasonably be
expected to cause, a Material Adverse Effect.

Section 3.07 Properties.

(a) Each Loan Party and each other Restricted Subsidiary has, subject to Liens
permitted under Section 6.02, (i) good and legal title to (in the case of fee
interests in real property), (ii) valid leasehold or licensed interests in (in
the case of leased or licensed interests in real or personal property) and
(iii) good title to (in the case of all other personal property), all of their
respective properties and assets except where the failure to have such title,
leasehold interests or licensed rights could not reasonably be expected to have
individually or in the aggregate, a Material Adverse Effect. Except for Liens
permitted under Section 6.02, all such properties and assets are free and clear
of Liens except for defects or irregularities in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes or materially impact the value of such assets, and
except where the failure to have such title, leasehold interests or licensed
rights could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 3.08 Restricted Subsidiaries. The shares of capital stock or other
Equity Interests of the Restricted Subsidiaries are fully paid and
non-assessable and are owned by the Borrower, directly or indirectly, free and
clear of all Liens (other than Liens created under the Revolving Credit
Agreement or, after the Initial Funding Date, permitted under Section 6.02).

Section 3.09 Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or by or
before any arbitrator or Governmental Authority now pending or, to the knowledge
of the Borrower, threatened against the Borrower or any Restricted Subsidiary or
any business, property or rights of any such Person (i) that involve any Loan
Document or the Transactions or (ii) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, other than any proceedings or actions which are
frivolous and/or vexatious and where the relevant proceeding or action is
dismissed or permanently stayed, set aside, revoked or terminated within one
Business Day of the commencement of the relevant court hearing.

(b) None of the Borrower or any of the Restricted Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits), or is
in default with respect to any judgment, writ, injunction, decree or order of
any Governmental Authority, where such violation or default, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

Section 3.10 Agreements.

(a) None of the Borrower or any of the Restricted Subsidiaries is a party to any
agreement or instrument that, individually or in the aggregate, has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

(b) None of the Borrower or any of the Restricted Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound where such default, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

Section 3.11 Federal Reserve Regulations.

(a) None of the Borrower or any of the Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for purchasing
or carrying Margin Stock. No Indebtedness being reduced or retired out of the
proceeds of any Loans was or will be incurred for the purpose of purchasing or
carrying any Margin Stock or any other purpose that violates Regulation U. None
of the transactions contemplated by this Agreement will violate or result in the
violation of any of the provisions of the Regulations of the Board, including
Regulation T, U or X. If requested by any Lender or the Administrative Agent,
the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1 referred to in Regulation U.

Section 3.12 Investment Company Act. None of the Borrower or any of the
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

Section 3.13 Reserved.

Section 3.14 Tax Returns. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
(a) each of the Borrower and each of the Restricted Subsidiaries have filed or
caused to be filed all Federal (and foreign national equivalent) and all state,
provincial and local income and Revenue Commissioner (whichever applicable) tax
and other tax returns or materials required to have been filed by it and, as of
the Initial Funding Date, all such tax returns are correct and complete and
(b) each of the Borrower and each of the Restricted Subsidiaries have paid or
caused to be paid all Taxes due and payable by it and all assessments received
by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Restricted Subsidiary, as
applicable, shall have set aside on its books adequate reserves to the extent
required by GAAP.

Section 3.15 No Material Misstatements. No written information, report,
financial statement, exhibit or schedule (including, after delivery, any
Confidential Information Memoranda) furnished by or on behalf of any Loan Party
to the Arrangers, the Administrative Agent or any Lender for use in connection
with the Transactions or in connection with the negotiation of any Loan Document
or included therein or delivered pursuant thereto, when taken as a whole, when
delivered contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein (taken as a whole), in
the light of the circumstances under which they were delivered, not materially
misleading at the time made; provided that to the extent any such information,
report, financial statement, exhibit or schedule was based upon or constitutes
pro forma financial information, forecasts, projections, or information of a
general economic or general industry nature, the Borrower represents only that
it acted in good faith based upon assumptions believed by it to be reasonable at
the time of preparation, it being understood that such projections may vary from
actual results and that such variances may be material, it

 

43



--------------------------------------------------------------------------------

being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results by a material amount. Notwithstanding the foregoing, prior to
the Initial Funding Date, this Section 3.15 shall only be applicable to written
information provided by, or on behalf of, the Borrower and is further qualified
by being to the best of Borrower’s knowledge.

Section 3.16 Employee Benefit Plans.

(a) The Borrower and each of its ERISA Affiliates is in compliance in all
respects with the applicable provisions of ERISA and the Tax Code and the
regulations and published interpretations thereunder, except such noncompliance
as could not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect. No ERISA Event has occurred in the last five years
or is reasonably expected to occur that, when taken together with all other such
ERISA Events, could reasonably be expected to result in liability of the
Borrower or any of its ERISA Affiliates in an aggregate amount exceeding
€10,000,000. The accumulated benefit obligation (as defined for purposes of
Statement of Financial Accounting Standards No. 87) under each Benefit Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the last annual valuation date applicable
thereto, exceed by more than €2,000,000 the fair market value of the assets of
such Benefit Plan, and the present value of all accumulated benefit obligations
of all underfunded Benefit Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the last
annual valuation dates applicable thereto, exceed by more than €2,000,000 the
fair market value of the assets of all such underfunded Benefit Plans. For
purposes of this Section 3.16, a Benefit Plan is underfunded if the accumulated
benefit obligation of such Benefit Plan, as of the last annual valuation date
applicable thereto (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87), is greater than the fair market value of
the assets of such Benefit Plan.

(b) There are no liabilities associated with or arising from the UK Guarantor or
any other Restricted Subsidiary that is a Foreign Subsidiary participating in,
providing, or contributing to, either currently or in the past, or ceasing to
provide or contribute to, or in respect of, any scheme or arrangement for the
provision of any pension, superannuation, retirement (including on early
retirement) or death benefits (including in the form of a lump sum) (the
benefits together referred to as “Pension Benefits”) or providing, or being
obligated to provide or failing to provide any Pension Benefits, which are
neither fully funded, insured nor provided for on a generally accepted basis
either through a separate trust, insurance policy or as an accrual or provision
in the accounts of the relevant Foreign Subsidiary.

Section 3.17 Environmental Matters. Except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, none of the Borrower or any of the
Restricted Subsidiaries:

(a) has failed to comply with any Environmental Law or to take, in a timely
manner, all actions reasonably necessary to obtain, maintain, renew and comply
with any Environmental Permit, and all such Environmental Permits are in full
force and effect and not subject to any administrative or judicial appeal;

(b) has become a party to any governmental, administrative or judicial
proceeding under Environmental Law or possesses knowledge of any such proceeding
that has been threatened under Environmental Law;

 

44



--------------------------------------------------------------------------------

(c) has received notice of, become subject to, or is aware of any facts or
circumstances that could reasonably be expected to form the basis for, any
Environmental Liability other than those which have been fully and finally
resolved and for which no obligations remain outstanding;

(d) has generated, treated, stored, transported, or Released Hazardous Materials
from the Mortgaged Properties (or from any facilities or other properties
formerly owned, leased or operated by the Borrower or any of the Restricted
Subsidiaries) in violation of, or in a manner or to a location that could give
rise to liability under, any Environmental Law for the Borrower or any of the
Restricted Subsidiaries; or

(e) is aware of any facts, circumstances, conditions or occurrences in respect
of any of the facilities and properties owned, leased or operated by the
Borrower or any of the Restricted Subsidiaries that could reasonably be expected
to (A) form the basis of any action, suit, claim or other judicial or
administrative proceeding relating to liability under or noncompliance with
Environmental Law on the part of the Borrower or any of the Restricted
Subsidiaries or (B) materially interfere with or prevent continued compliance
with Environmental Laws by the Borrower or the Restricted Subsidiaries.

Section 3.18 Insurance. As of the Initial Funding Date, the insurance maintained
by the Loan Parties is in full force and effect. The Borrower and the Restricted
Subsidiaries are insured by financially sound and reputable insurers and such
insurance is in such amounts and covering such risks and liabilities as are in
accordance with normal and prudent industry practice.

Section 3.19 Reserved.

Section 3.20 UK Financial Assistance. Neither the execution, delivery and the
performance of any of the Loan Documents nor the incurrence of any obligations
or liabilities thereunder by any UK Guarantor constitutes or will constitute
unlawful financial assistance for the purposes of sections 667 to 683
(inclusive) of the United Kingdom Companies Act of 2006 (as amended or otherwise
re-enacted from time to time).

Section 3.21 Labor Matters. Except as could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, as of
the Initial Funding Date, (a) there are no strikes, lockouts or slowdowns
against the Borrower or any Restricted Subsidiary pending or, to the knowledge
of the Borrower, threatened, (b) the hours worked by and payments made to
employees of the Borrower and the Restricted Subsidiaries have not been in
violation, to the extent applicable, of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters,
(c) all payments due from the Borrower or any Restricted Subsidiary, or for
which any claim may be made against the Borrower or any Restricted Subsidiary,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Borrower
or such Restricted Subsidiary consistent with applicable law in all material
respects and (d) the consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower or any Restricted
Subsidiary is bound.

Section 3.22 UK Pensions. No UK Guarantor nor any other Restricted Subsidiary
incorporated in England and Wales has ever participated in a UK defined benefit
pension plan or been associated or connected with the employer in relation to a
UK defined benefit pension plan save as disclosed in the legal due diligence
report.

Section 3.23 Intellectual Property. Each of the Borrower and each of the
Restricted Subsidiaries owns, is licensed to use or possess the right to use,
all trademarks, tradenames, copyrights,

 

45



--------------------------------------------------------------------------------

patents and other intellectual property reasonably necessary as currently
conducted in its business, and the use thereof by the Borrower and the
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except to the extent such failure to own, license or possess, or such conflicts,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

Section 3.24 Solvency.

Immediately after the consummation of the Transactions to occur on the Initial
Funding Date, (a) the fair value of the assets of the Borrower (individually)
and the Borrower and its Restricted Subsidiaries on a consolidated basis, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (b) the present fair saleable value of the assets of the Borrower
(individually), the Borrower and its Restricted Subsidiaries on a consolidated
basis, will be greater than the amount that will be required to pay the probable
liability of the Borrower (individually) and the Borrower and its Restricted
Subsidiaries on a consolidated basis, respectively, on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Borrower (individually), the
Borrower and its Restricted Subsidiaries on a consolidated basis will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; (d) the Borrower
(individually), the Borrower and its Restricted Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Initial Funding Date; (e) with respect to
any Person incorporated in England and Wales only, such a Person is not “unable
to pay its debts”. In this context, “unable to pay its debts” means that there
are no grounds on which such Person would be deemed unable to pay its debts (as
defined in Section 123(1) of the Insolvency Act 1986 of England Wales (as
amended by the Enterprise Act 2002 of England and Wales) on the basis that the
words “proved to the satisfaction of the court” are deemed omitted from sections
123(1)(e) and 123(2) of that Act) or on which a court would be satisfied that
the value of such Person’s assets is less than the amount of its liabilities,
taking into account its contingent and prospective liabilities (as such term
would be construed for the purposes of Section 123(2) of the Insolvency Act 1986
of England and Wales (as amended by the Enterprise Act 2002 of England and
Wales)). The amount of contingent or unliquidated liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability and (f) in respect of the Borrower that
are party to any Loan Document, (i) the conclusions by its respective Board of
Directors as to the commercial justification for the execution by it of each
Loan Document to which it is a party was reached in good faith for its benefit
and (ii) each such Loan Party is and was at the time of entering into, and
performing its obligations under, each Loan Document (and at the time of the
approval thereof) able to pay its debts as they fall due and will not, at entry
into and as a consequence of entering into, and performing its obligations
under, any Loan Document, is not and will not become unable to pay its debts as
they fall due (in each case, within the meaning of each of section 214(b) or
(c) of the Companies Act).

Section 3.25 Anti-Terrorism Laws.

(a) None of the Borrower or any of the Subsidiaries are in violation of any laws
relating to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 23, 2001
(the “Executive Order”), and the Patriot Act.

(b) None of the Borrower or any of the Subsidiaries acting or benefiting in any
capacity in connection with the Loans are any of the following:

 

46



--------------------------------------------------------------------------------

(i) A Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

(ii) A Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

(iii) A Person or entity with which any of the Lenders are prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) A Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

(v) A Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list.

(c) None of the Borrower or any of the Subsidiaries acting in any capacity in
connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in clause (b) above, (ii) deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

ARTICLE IV.

Conditions of Lending

Section 4.01 Reserved.

Section 4.02 Commitment Effective Date. The effectiveness of the Interim Loan
Commitments of the Lenders are subject to the satisfaction of the following
conditions precedent:

(a) Execution. The Administrative Agent shall have received (i) this Agreement,
executed and delivered by a duly authorized officer of the Borrower, (ii) the
Guarantee Agreement, executed and delivered by a duly authorized officer of UK
Holdco and (iii) the Security Agreement;

(b) Organizational Documents and Necessary Consents. The Administrative Agent
shall have received (i) a copy of the certificate or articles of incorporation
or other formation documents, including all amendments thereto, of each Loan
Party, certified (to the extent available in any non-U.S. jurisdiction) as of a
recent date by the Secretary of State of the state of its organization (or
similar Governmental Authority in any foreign jurisdiction with respect to any
Loan Party organized outside the United States), and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State (or similar Governmental Authority in any foreign jurisdiction with
respect to any Loan Party organized outside the United States); and (ii) a
certificate of an authorized signatory of each Loan Party dated the Commitment
Effective Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws (or similar governing documentation) of such Loan Party as
in effect on the Commitment Effective Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the

 

47



--------------------------------------------------------------------------------

Board of Directors or similar governing body of such Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party, in the case of the Borrower, the borrowings hereunder, and in the
case of each Guarantor, the Guaranteeing of the Obligations as contemplated by
the Guarantee Agreement and other Loan Documents, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation or other formation
documents of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party;

(c) Financial Statements. The Administrative Agent shall have received
(i) publicly available GAAP audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Target
(prepared in accordance with Regulation S-X under the Securities Act) for the
fiscal years ending December 31, 2008, December 31, 2009 and December 31, 2010
all audited by independent public accountants of recognized national standing
and reasonably acceptable to the Administrative Agent and accompanied by an
opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such consolidated financial statements fairly
present the financial condition and results of operations of the Target on a
consolidated basis in accordance with GAAP consistently applied and
(ii) publicly available GAAP unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Target for each
subsequent fiscal quarter ended 45 days before the Commitment Effective Date, in
each case under clauses (i) and (ii) above;

(d) Patriot Act. The Borrower shall have provided the documentation and other
information to the Lenders that are required by regulatory authorities under the
applicable “know-your-customer” rules and regulations and anti-money laundering
rules and regulations, including the Patriot Act;

(e) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the Arrangers and the Lenders, a written opinion of (i) Kirkland &
Ellis International LLP, counsel for the Borrower and UK Holdco, substantially
in the form set forth in Exhibit H, (ii) Kirkland & Ellis LLP and (ii) counsel
for the Borrower and UK Holdco, substantially in the form set forth in Exhibit
I, in each case (A) dated the Commitment Effective Date, (B) addressed to the
Administrative Agent, the Arrangers and the Lenders as of the Commitment
Effective Date, and (C) the Borrower and UK Holdco hereby request such counsel
to deliver such opinions and (iii) Simpson, Thacher & Bartlett LLP, counsel to
the Arrangers and the Administrative Agent;

(f) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in form and substance reasonably satisfactory to it, dated
the Commitment Effective Date and signed by the chief financial officer of
Borrower.

(g) Sources and Uses. The intended sources and uses for the Transactions shall
be as set forth in Schedule 4.02(j).

(h) Equity Financing. The Arrangers shall have received a copy of the signed
Escrow Letter demonstrating that the Equity Contribution has been appropriately
deposited, is freely available for, together with the proceeds of Interim Loans,
for purposes of funding the Borrower for the purposes of completion of the
Acquisition in accordance with the intended sources and uses for the
Transactions set forth in Schedule 4.02(j).

(i) Acquisition Documents. The Arrangers shall have reviewed, and be satisfied
with, the final structure, terms and conditions and the documentation relating
to the Acquisition, being the Press

 

48



--------------------------------------------------------------------------------

Release and the Scheme Acquisition Agreement (collectively, the “Acquisition
Documents”), (it being understood that the Arrangers are satisfied with the
drafts of the Acquisition Documents and the disclosure schedules and exhibits
received by the Arrangers on the date hereof). The Target shall have agreed in
the Scheme Acquisition Agreement that its Board of Directors will recommend the
Acquisition on the terms set forth therein.

On the Commitment Effective Date, the Administrative Agent shall deliver to the
Borrower a certificate in form and substance reasonably satisfactory to the
Borrower confirming the satisfaction of all the foregoing conditions set forth
in clauses (a) through (j) above.

Section 4.03 Initial Funding Date. The obligations of the Lenders to extend
Loans in respect of the Interim Loan Commitments on the Initial Funding Date are
subject to the satisfaction of the following conditions precedent on or before
such date:

(a) Press Release and Scheme. The Administrative Agent shall have received a
certified copy of (i) the Acquisition Documentation and (ii) the Scheme Circular
corresponding in all material respects to the terms and conditions set out in
the Press Release, save to the extent otherwise required by the Takeover Panel;

(b) Scheme/Offer Sanctioned. If the Scheme has not been switched to an Offer,
the Scheme Effective Date shall have occurred and the Administrative Agent shall
have received certified copies of (i) the court order confirming sanction of the
Scheme, (ii) the shareholder resolutions referred to in and in the form set out
in the Scheme Circular, and (iii) the confirmation-of-receipt stamp with respect
to the registration of the court order from Companies House (or a copy of the
cover letter from Target's solicitors delivering the court order to Companies
House for registration, with confirmation of receipt by Companies House
affixed); if the Scheme has been switched to an Offer, the Offer Unconditional
Date shall have occurred and, in either case, there shall not have been any
material amendment, supplement or modification of the Acquisition Conditions
Precedent, or waiver of the Acceptance Condition or the Anti-trust Condition,
not consented to by the Arrangers, other than (x) a waiver of the Acceptance
Condition to permit the Offer to become unconditional with acceptance of Target
Shares in an aggregate amount of not less than 75% of the Target Shares or
(y) any amendments, supplements, modifications or waivers required by the Panel
on Takeovers and Mergers, the High Court of England and Wales or any applicable
law.

(c) Limited Representations and Warranties. The representations and warranties
contained in Section 3.01, Section 3.02 (only insofar as they relate to clause
(a), (e) or (f) of the definition of Transactions with and (g) and (h) of the
definition of Transactions to the extent they related to clauses (a), (e) or
(f)), Section 3.03 and Section 3.04(a) solely as they relate to the Borrower and
UK Holdco (and not, for the avoidance of doubt, in respect of or relating to any
other Loan Party, the Target and its Subsidiaries), shall be true and correct in
all material respects (and in all respects if qualified by materiality) on and
as of the Initial Funding Date;

(d) No Certain Funds Default. No Certain Funds Default shall be continuing
unremedied or unwaived on and as of the Initial Funding Date, or would result
from the Interim Loans being made or from the application of the proceeds
therefrom;

(e) Certain Funds Period. The date on which the applicable advance is made is
within the Certain Funds Period;

 

49



--------------------------------------------------------------------------------

(f) Extensions of Credit Lawful. As at the date on which the Interim Loans are
made, it is not unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated herein or to fund or maintain its
participation in any such advance;

(g) Fees. The Borrower shall have complied with its payment obligations under
the Fee Letter. All accrued costs, reasonable fees an out-of-pocket expenses
(including, to the extent invoiced in advance, reasonable legal fees and
out-of-pocket expenses and the reasonable fees and out-of-pocket expenses of any
other advisors) and other compensation payable to the Administrative Agent, the
Arrangers and the Lenders as set out in the statement of sources and uses shall
have been paid;

(h) Certain Funds Covenants. There shall not have occurred and be continuing a
breach of any Certain Funds Covenant.

(i) Reserved.

(j) Borrowing Notice. The Administrative Agent shall have received a notice of
such Borrowing as required by Section 2.03 (or such notice shall have been
deemed given in accordance with Section 2.03).

Section 4.04 Certain Funds. During the Certain Funds Period, and notwithstanding
any provision of any Loan Document to the contrary, the Interim Loans shall be
made notwithstanding the non-satisfaction of any conditions other than the
conditions specified in Section 4.02 and Section 4.03. During the Certain Funds
Period (other than as referred to above) no Lender shall be entitled to (nor
shall any Lender be entitled to request the Administrative Agent to):

(a) cancel its Interim Loan Commitment;

(b) rescind, terminate or cancel this Agreement or any of the Interim Loan
Commitments or exercise any similar right or remedy or make or enforce any claim
under the Loan Documents it may have;

(c) refuse to participate in the making of an Interim Loan;

(d) exercise any right of set-off or counterclaim in respect of an Interim Loan
(other than set-off in respect of fees, costs and expenses as agreed in the
funds flow document); or

(e) cancel, accelerate or cause repayment or prepayment of any amounts owing
hereunder or under any other Loan Document;

(f) provided that immediately upon the end of the Certain Funds Period, subject
to the express provisions of the Loan Documents, all such rights, remedies and
entitlements shall be available to the Administrative Agent or the Lenders
notwithstanding that such rights, remedies and entitlements may not have been
used or been available for use during the Certain Funds Period.

Section 4.05 Acceptance of Proceeds The acceptance of the proceeds of the Loans
on the Initial Funding Date shall be deemed to constitute a representation and
warranty by the Borrower on such date as to the following: (i) all
representations and warranties set forth in each Loan Document shall be true and
correct in all material respects (and in all respects if qualified by
materiality) on and as of the Initial Funding Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (and in all respects if qualified by materiality)

 

50



--------------------------------------------------------------------------------

on and as of such earlier date and (ii) at the time of and immediately after the
Initial Funding Date, no Event of Default or Default shall have occurred and be
continuing.

Section 4.06 Officer’s Certificate On the Commitment Effective Date, the
borrower shall deliver to the Administrative Agent a certificate, dated the
Commitment Effective Date and signed by a Financial Officer of the Borrower
certifying that (A) no Event of Default or Default has occurred and is
continuing and (B) all representations and warranties to be made as of the
Commitment Effective Date set forth in each Loan Document are true and correct
in all material respects on and as of the Commitment Effective Date; provided,
however, that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects on such date

ARTICLE V.

Affirmative Covenants

Part A: The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the earlier of (a) the Interim Loan
Conversion Date or (b) the Interim Loan Commitments have been terminated and the
principal of and interest on each Interim Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full, the
Borrower will, and will cause each of the Restricted Subsidiaries to (it being
understood and agreed that the only covenants set forth in this ARTICLE V that
shall be effective prior to the Initial Funding Date are the covenants set forth
in Section 5.01, Section 5.03, Section 5.05, Section 5.08, Section 5.13, Section
5.14, Section 5.15, Section 5.16, Section 5.17 and Section 5.19, and that on and
after the Initial Funding Date all of the covenants set forth in this ARTICLE V
shall be effective until the earlier of clauses (a) or (b) above):

Section 5.01 Existence; Businesses and Properties. ¡ Do or cause to be done all
reasonable things necessary to preserve, renew and keep in full force and effect
its legal existence, except as otherwise expressly permitted under Section 6.05.

(a) Do or cause to be done all things reasonably necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to or necessary for the conduct of its business; maintain and operate
such business in substantially the manner in which it is presently conducted and
operated; comply with all applicable laws, rules, regulations and decrees and
orders of any Governmental Authority, whether now in effect or hereafter
enacted, except where the failure to comply could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and at all
times maintain and preserve all property material to or necessary for the
conduct of such business and keep such property in good repair, working order
and condition (ordinary wear and tear and damage by fire, casualty or eminent
domain excepted); provided however, that nothing in this Section 5.01(a) shall
prevent (i) sales of assets, consolidations or mergers by or involving the
Borrower or any Restricted Subsidiaries to the extent permitted under
Section 6.05 or (ii) the abandonment by the Borrower or any Restricted
Subsidiaries of any rights, franchises, licenses and patents that the Borrower
or any Restricted Subsidiaries reasonably determine are not useful to its
business.

Section 5.02 Insurance. Keep its insurable properties adequately insured (after
giving effect to any self-insurance reasonable and customary for similarly
situated Persons engaged in the same or similar

 

51



--------------------------------------------------------------------------------

businesses as the Borrower or otherwise consistent with past practices) at all
times by companies that are financially sound and reputable insurers; maintain
such other insurance, to such extent and against such risks (and with such
deductibles, retentions and exclusions), including fire and other risks insured
against by extended coverage, as is customary with companies in the same or
similar businesses operating in the same or similar locations, including to the
extent available on commercially reasonable terms public liability insurance
against claims for personal injury or death or property damage occurring upon,
in, about or in connection with the use of any properties owned, occupied or
controlled by it.

Section 5.03 Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, pay
and discharge promptly when due and payable all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, may be reasonably expected to give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower or the
applicable Restricted Subsidiary shall have set aside on its books adequate
reserves with respect thereto in accordance with GAAP and such contest operates
to suspend any collection action of the contested obligation, tax, assessment or
charge and enforcement of a Lien.

Section 5.04 Financial Statements, Reports, etc. In the case of the Borrower,
furnish to the Administrative Agent (for distribution to the Lenders):

(a) within 100 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by an independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect) to the effect that such consolidated financial statements
fairly present in all material respects the financial condition and results of
operations of the Borrower and its consolidated Restricted Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b) within 55 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
the Borrower and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) Reserved;

(d) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of the Financial Officer certifying such
statements certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred,

 

52



--------------------------------------------------------------------------------

specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto;

(e) Reserved;

(f) within 90 days after the end of each fiscal year of the Borrower, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such following fiscal year and setting forth
the summary of material underlying assumptions used for purposes of preparing
such budget) and, promptly when available, any material revisions of such
budget;

(g) promptly after the same become publicly available, copies of all periodic
and special reports, proxy statements and other materials filed by the Borrower
or any Restricted Subsidiary with the SEC, or with any national securities
exchange, or distributed to its shareholders, as the case may be;

(h) promptly after the request by any Lender or the Administrative Agent, all
documentation and other information that such Lender or the Administrative Agent
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act; and

(i) promptly, from time to time, such other information as the Administrative
Agent may reasonably request.

Documents required to be delivered pursuant to this Section 5.04 may be
delivered by electronic mail; provided, that the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon request.

All such financial statements shall be deemed to have been delivered on the date
on which the Borrower provides notice to the Administrative Agent that such
information has been posted on the Borrower’s website at the website address
listed on the signature pages of such notice, at www.sec.gov or at such other
website identified on such notice an accessible by the Lenders without charge;
provided that the Borrower shall deliver paper copies of such financial
statements to the Administrative Agent or any lender who requests the Borrower
to deliver such paper copies until written notice to cease delivering paper
copies is given by the Administrative Agent or such Lender.

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after a Responsible Officer of any Loan
Party obtains knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any written notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any arbitrator or Governmental Authority, against the
Borrower or any Restricted Subsidiary that could reasonably be expected to
result in a Material Adverse Effect; and

(c) the occurrence and continuation of any ERISA Event, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and the Restricted Subsidiaries in an
aggregate amount exceeding €10,000,000; and

 

53



--------------------------------------------------------------------------------

(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

Section 5.06 Reserved.

Section 5.07 Maintaining Records; Access to Properties and Inspections;
Environmental Assessments. Keep proper books of record and account in which
full, true and correct entries in conformity with GAAP are made of all material
transactions in relation to its business and activities. The Borrower will, and
will cause each of the Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent on behalf of the Lenders to visit and
inspect the financial records and the properties of the Borrower or any of its
Restricted Subsidiaries at reasonable times and as often as reasonably requested
upon reasonable advanced notice to the Borrower and to make extracts from and
copies of such financial records, and permit any representatives designated by
the Administrative Agent or any Lender to discuss the affairs, finances and
condition of the Borrower or any of its Restricted Subsidiaries with the
officers thereof and independent accountants therefor (provided that officers of
the Borrower may be present at and participate in any such discussion); provided
that such inspection rights shall be limited to one such visit per fiscal year
so long as no Default or Event of Default has occurred or is continuing.

Section 5.08 Use of Proceeds. The Borrower shall use the proceeds of the Loans
solely (i) to pay the Acquisition Consideration, (ii) to pay the Transaction
Expenses and (iii) to refinance the Existing Debt (including the payment of
associated fees and premiums); provided that the Borrower shall be permitted to
deposit proceeds of the Interim Loans into an escrow account having terms
reasonably satisfactory to the Lead Arrangers solely for the purpose of using
proceeds as set forth above.

Section 5.09 Additional Guarantors. With respect to any Restricted Subsidiary
(other than an Excluded Subsidiary) created or acquired on or after the Initial
Funding Date by the Borrower or any other Restricted Subsidiary (which, for
purposes of this paragraph, shall include any existing Restricted Subsidiary
that ceases to be an Excluded Subsidiary at any time following the Initial
Funding Date), promptly (i) cause such new Restricted Subsidiary to execute and
deliver to the Administrative Agent such amendments or supplements to the
Guarantee Agreement to cause any such Restricted Subsidiary to become a
Guarantor thereunder (ii) take such actions as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in the Collateral
described in the Security Agreement with respect to such new Restricted
Subsidiary, including the making of any related filings as may be required by
law or as may be requested by the Administrative Agent, (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent and (iv) take such other actions as the Administrative
Agent may reasonably request to carry out the foregoing. It is understood and
agreed that, as soon as is practicable, but in any event no later than 30 days
after the Initial Funding Date (as such longer period of time as the
Administrative Agent may agree in its sole discretion), the Borrower will cause
the Target and its Restricted Subsidiaries (other than any Excluded Subsidiary)
to comply with the requirements of this Section 5.09.

Section 5.10 Reserved.

Section 5.11 Reserved.

Section 5.12 Maintenance of Ratings. The Borrower will at all times use
commercially reasonable efforts to maintain a public rating of the Loan Facility
and a public corporate rating for the

 

54



--------------------------------------------------------------------------------

Borrower, in each case issued by Moody’s Investors Services, Inc. and Standard &
Poor’s Ratings Services.

Section 5.13 UK Data Protection.

In the case of any UK Guarantor, comply with the UK Data Protection Act 1998
and/or any analogous law, except, in each case, where the failure to comply
could not reasonably be expected to result in, either individually or in the
aggregate, a Material Adverse Effect.

Section 5.14 Reserved.

Section 5.15 Scheme Affirmative Covenants.

(a) Procure that a Scheme Circular or (following a Conversion Notice) an Offer
Document is issued and despatched as soon as practicable in accordance with the
timetable set out in the Press Release and in any event within 28 days (or such
longer period permitted by the Panel on Takeovers and Mergers) after the
issuance of the Press Release or Offer Press Release, as applicable.

(b) Comply in all material respects with the Takeover Code, subject to any
waivers granted by the Panel on Takeovers and Mergers, and all other applicable
laws and regulations in relation to any Offer or Scheme.

(c) Except as consented to by the Arrangers in writing, not make or approve any
increase in the price per Target Share at which the Scheme is proposed or make
any other acquisition of any Target Share (including pursuant to an Offer) above
the price per Target Share stated in the Press Release unless such increase is
funded solely from an additional equity contribution from the Borrower direct or
indirect shareholder(s) and not from any other source (including for the
avoidance of doubt, any Indebtedness).

(d) Except as consented to by the Arrangers in writing, not amend or waive the
Anti-Trust Condition or, if the Scheme has been switched to an Offer, the
Acceptance Condition in a away which is or could reasonably be expected to be
prejudicial to the interests of the Lenders in any material respect), save for
(i) any amendment or waiver required by the Panel on Takeovers and Mergers, a
court or any other applicable law, regulation or regulatory body or (ii) a
waiver of the Acceptance Condition to permit the Offer to become unconditional
with acceptance of Target Shares in an aggregate amount of not less than 75% of
the Target Shares to which the Offer relates;

(e) Not take any action which would require Borrower to make a mandatory offer
for the Target Shares in accordance with Rule 9 of the Takeover Code.

(f) Promptly provide the Administrative Agent with such information as it may
reasonably request regarding the status of the Acquisition (including, in the
case of an Offer, the current level of acceptances) subject to any
confidentiality, regulatory or other restrictions relating to the supply of such
information.

(g) Deliver to the Administrative Agent copies of each Offer Document, receiving
agent letter and Scheme Circular, any written agreement between Borrower and the
Target with respect to a Scheme, all other material announcements and documents
published or delivered pursuant to the Offer or Scheme (other than the Cash
Confirmation) and all material legally binding agreements entered into by
Borrower in connection with an Offer or Scheme, in each case except to the
extent it is prohibited by law or regulation from doing so.

 

55



--------------------------------------------------------------------------------

(h) Take any other steps necessary to ensure that, other than the Press Release,
the Offer Press Release, the Scheme Circular or the Offer Document, as
applicable, no public statement is made by it or any of its Subsidiaries in
connection with the Scheme or Offer, as applicable, referring to the Lenders and
the Loan Documents without the prior written consent of the Administrative Agent
(not to be unreasonably withheld, delayed or conditioned), unless required to do
so by the Takeover Code, the court, Panel on Takeovers and Mergers, any
regulation, any applicable stock exchange or any applicable government or other
relevant regulatory authority.

(i) In the event that the Scheme is switched to an Offer, (i) within 15 Business
Days procure that a press release announcing, in compliance with Rule 2.5 of the
Takeover Code, a firm intention to proceed with the Offer (the “Offer Press
Release”) is issued, (ii) deliver to the Administrative Agent (A) a Conversion
Notice and (B) the Offer Press Release and (iii) except as consented to by the
Arrangers in writing, ensure that the terms and conditions contained in the
Offer Document include the Acceptance Condition and the Anti-Trust Condition and
are otherwise consistent in all material respects with those contained in the
Scheme Circular (to the extent applicable for an Offer).

(j) Not deliver more than one Conversion Notice to the Administrative Agent.

(k) In the case of an Offer, (i) not declare the Offer unconditional as to
acceptances until Borrower has received valid acceptances of Target Shares in
respect of an aggregate amount of not less than 75% of the Target Shares, and
(ii) promptly upon Borrower acquiring 90% of the Target Shares to which the
Offer relates, ensure that notices under Section 979 of the Companies Act in
respect of Target Shares are issued.

(l) In the case of a Scheme, within 30 days of the Initial Funding Date, and if
the Scheme has been switched to an Offer, within 30 days after the later of
(i) the Initial Funding Date and (ii) the date upon which Borrower owns 75% of
the Target Shares, procure that such action as is necessary is taken to
re-register Target (and any other relevant members of the Target Group) as a
private limited company.

(m) Promptly provide the Administrative Agent with such information as it may
reasonably request regarding the Equity Financing, including the balance thereof
and account in which it is deposited.

Section 5.16 Reserved.

Section 5.17 Reserved.

Section 5.18 Designation of Subsidiaries.

The Board of Directors of Borrower may at any time designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) no Default or Event of Default shall
have occurred or be continuing or result therefrom, (ii) the documentation
related to the Permanent Securities (or any documentation related to any
Permitted Refinancing Indebtedness in respect thereof) or any Other Financing or
any other Indebtedness of any Loan Party and (iii) the Borrower and the
Restricted Subsidiaries may not Guarantee Indebtedness incurred by an
Unrestricted Subsidiary. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the parent of such Subsidiary
therein at the date of designation in an amount equal to the fair market value
of the parent’s investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time and (ii) a return on any Investment by the Loan Parties in
Unrestricted Subsidiaries pursuant to the preceding sentence in the

 

56



--------------------------------------------------------------------------------

amount equal to the fair market value at the date of such designation of the
Loan Parties’ (as applicable) Investment in such Subsidiary. Notwithstanding the
foregoing, neither the borrower under the Revolving Credit Agreement nor any
direct or indirect parent of such entity that is a Subsidiary of the Borrower
shall be permitted to be an Unrestricted Subsidiary.

Section 5.19 Reserved.

Section 5.20 Corporate Separateness.

(a) Cause each Unrestricted Subsidiary to satisfy customary corporate and other
formalities, including the maintenance of corporate and business records.

(b) Ensure that (i) no bank account of any Unrestricted Subsidiary shall be
commingled with any bank account of the Borrower or any Restricted Subsidiary,
and (ii) any financial statements distributed to any creditors of any
Unrestricted Subsidiary shall clearly establish or indicate the corporate
separateness of such Unrestricted Subsidiary from the Borrower and the
Restricted Subsidiaries.

Section 5.21 Parent Equity Offerings

If the Parent receives any Net Cash Proceeds from the issuance of Equity
Interests and the Parent is not obligated to apply such Net Cash Proceeds
pursuant to the Parent Bridge Credit Agreement in satisfaction of obligations
under the Parent Bridge Credit Agreement, then the Parent shall substantially
simultaneously with (and in any event not later than the fifth Business Day next
following) the receipt of such Net Cash Proceeds apply 100% of such Net Cash
Proceeds to prepay outstanding Loans in accordance with Section 2.13(d).

Section 5.22 Syndication

(a) The Borrower agrees that they shall, subject to the disclosure limitations
in the Takeovers Code with respect to the Transactions, take all actions that
the Arrangers may reasonably request to assist them in timely forming a
syndicate acceptable to the Arrangers and the Lenders participating in this
Agreement. The Borrower’s assistance in forming such syndicate with respect to
this Agreement shall include but not be limited to: (i) making available senior
management, representatives and non-legal advisors of the Borrower at reasonable
times and upon reasonable notice; (ii) providing copies of any due diligence
reports or memoranda prepared by legal, accounting, tax or other advisors in
connection with the Acquisition (subject to the delivery of customary
non-disclosure and non-reliance agreements reasonably acceptable to the
Arrangers) and any other customary and reasonably available information the
Arrangers may reasonably request in connection with a customary due diligence
review; (iii) participation, with the Arrangers, in one or more informational
meetings with potential Lenders (and furthermore to the extent necessary,
conference calls and “one-on-one” meetings with potential Lenders) at such times
and places as the Arrangers may reasonably request; (iv) using commercially
reasonable efforts to ensure that the syndication effort benefits from the
Borrower’s prior and existing lending and other banking relationships;
(v) assisting (including using commercially reasonable efforts to cause your
affiliates and non-legal advisors to assist) in the preparation and delivery, as
soon as practicable after the date hereof, but in no event later than 45 days
prior to the initial funding hereunder, of Confidential Information Memorandum
and other customary marketing materials to be used in connection with the
syndication]; and (vi) using your commercially reasonable efforts to obtain, at
your expense, monitored public corporate credit/family ratings of UK Holdco,
Borrower and ratings of the Facilities by Moody’s Investor’s Services, Inc.
(“Moody’s”) and Standard & Poor’s Ratings Services (“S&P”) as soon as
practicable after the date hereof, including participation in rating agency
presentations. For the avoidance of doubt, from and after the Initial Funding
Date, your assistance will include the assistance as provided

 

57



--------------------------------------------------------------------------------

in the prior sentence of Target and its senior management to the extent such
assistance is provided under and pursuant to the terms of the Scheme Acquisition
Agreement.

(b) The Borrower agrees to use commercially reasonably efforts to cause the
Target to take all actions, subject at all times to the requirements of the
Takeover Panel as set out in Practice Statement No. 25 (Debt Syndication During
Offer Periods) (the “Tender Panel Debt Syndication Requirements”) and such
assistance is being provided under and pursuant to the terms of the Scheme
Acquisition Agreement, that the Arrangers may reasonably request to assist them
in achieving a syndication. The Arrangers agree that they will comply with the
disclosure limitations of the Tender Panel Debt Syndication Requirements. On
request, the Arrangers will provide reasonable evidence of such compliance with
such disclosure limitations to you, your financial advisors or, if required, the
Takeover Panel.

(c) To assist the Arrangers in the syndication efforts, the Borrower agrees
promptly to prepare and provide to us all information with respect itself, the
Target and their respective subsidiaries, the Acquisition and the other
transactions contemplated hereby, including all financial information and
projections (the “Projections”), as the Arrangers may reasonably request in
connection with the arrangement and syndication (it being understood that you
shall use your commercially reasonable efforts to deliver to the Arrangers as
soon as practicable after the date hereof Borrower’s unaudited pro forma
consolidated balance sheet and statement of income and pro forma EBITDA for the
twelve-month period ended June 30, 2011 after giving effect to the Transactions
as if they had occurred on such date in the case of the balance sheet and as of
the beginning of such period in the case of the statement of income).

Section 5.23 Reserved

Section 5.24 Existing Debt Repayment

As soon as permitted under the terms of the underlying documentation for the
Existing Debt, all of the Existing Debt and any obligations in respect thereof
(including any interest, fees or premiums owing thereon) shall be paid and
satisfied in full in strict and absolute compliance with the terms of the
underlying documentation for such Existing Debt.

Section 5.25 Successor Borrower

At any time after the consummation of the Acquisition, the Arrangers in their
sole discretion may request that the Target expressly assume all the obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Arrangers. In connection therewith, (i) each Loan
Party shall execute a supplement to any Loan Document to which it is a party
confirming its obligations thereunder and (ii) the Borrower shall deliver to the
Administrative Agent all other documentation as the Administrative Agent shall
reasonably request (including an opinion of counsel) in connection with the
foregoing.

Part B: On the Interim Loan Conversion Date and thereafter, until the principal
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full, the affirmative covenants
in Part A of this ARTICLE V shall be of no further force or effect, and the
Borrower will, and will cause each of the Restricted Subsidiaries to comply with
customary affirmative covenants for high yield debt securities consistent with
the provisions of the Permanent Securities Indenture to which the Senior Notes
will be subject; provided, however, that the Borrower shall comply with Section
5.17 (with appropriate extensions of timing requirements) to the extent required
pursuant to Section 2.22(b).

 

58



--------------------------------------------------------------------------------

ARTICLE VI.

Negative Covenants

Part A: The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the earlier of (a) the Interim Loan
Conversion Date or (b) the Interim Loan Commitments have been terminated and the
principal of and interest on each Interim Loan, all Fees and all other
reasonable expenses or amounts payable under any Loan Document shall have been
paid in full, the Borrower will not, nor will it cause or permit any of the
Restricted Subsidiaries to (it being understood and agreed that the only
covenants set forth in this ARTICLE VI that shall be effective prior to the
Initial Funding Date are the covenants set forth in Section 6.10, Section 6.16,
6.17(a) and Section 6.18, and that on and after the Initial Funding Date all of
the covenants set forth in this ARTICLE VI shall be effective until the earlier
of clauses (a) or (b) above):

Section 6.01 Indebtedness. Directly or indirectly, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable, contingently or
otherwise (collectively, “incur” and collectively, an “incurrence”) with respect
to any Indebtedness, and the Borrower will not issue any shares of Disqualified
Equity Interests and will not permit any Subsidiary to issue any shares of
Disqualified Equity Interests or Preferred Stock; provided, however that the
foregoing limitations shall not apply to:

(a) Indebtedness existing on the Initial Funding Date (other than Indebtedness
hereunder and under the other Loan Documents and the Revolving Credit Agreement)
and any Permitted Refinancing Indebtedness in respect of any such Indebtedness;

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) unsecured intercompany Indebtedness of the Borrower and the Restricted
Subsidiaries so long as such Indebtedness is, in the case of borrowed money that
is owed by a Loan Party to a Restricted Subsidiary that is not a Loan Party,
subordinated to the Obligations pursuant to an Affiliate Subordination Agreement
and unsecured Indebtedness of the Borrower or UK Holdco owed to any direct or
direct parent company thereof;

(d) Capital Lease Obligations and obligations in connection with purchase money
financing in an aggregate principal amount of all Indebtedness incurred pursuant
to this Section 6.01(d), not exceeding €25,000,000 at any time outstanding;

(e) Indebtedness of any Person that becomes a Restricted Subsidiary in
connection with a Permitted Acquisition after the Initial Funding Date (and any
Permitted Refinancing Indebtedness in respect of any such Indebtedness);
provided that (i) such Indebtedness exists at the time such Person becomes a
Restricted Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary and (ii) immediately before
and after such Person becomes a Restricted Subsidiary, no Default or Event of
Default shall have occurred and be continuing;

(f) Indebtedness in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries and Indebtedness incurred by the
Borrower or any of the Restricted Subsidiaries in respect of bankers’
acceptances, warehouse receipts or similar instruments, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations

 

59



--------------------------------------------------------------------------------

regarding workers compensation claims, in each case in the ordinary course of
business and consistent with past practice;

(g) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;

(h) Indebtedness entered into to hedge against interest rates, commodity prices
or foreign exchange rates and not for speculative purposes;

(i) Guarantees of Indebtedness under this Section 6.01;

(j) Indebtedness representing deferred compensation to employees of the Borrower
or any of the Restricted Subsidiaries incurred in the ordinary course of
business;

(k) Indebtedness incurred by Restricted Subsidiaries that are not Loan Parties
to any Persons (other than to the Borrower or any Restricted Subsidiary);
provided that the aggregate amount of such Indebtedness shall not exceed
€5,000,000 in the aggregate at any time outstanding for all such Restricted
Subsidiaries;

(l) secured or unsecured Indebtedness of the Borrower or the Restricted
Subsidiaries under the Revolving Credit Agreement in an aggregate principal
amount at any one time outstanding not to exceed €250,000,000 (including any
Permitted Refinancing Indebtedness in respect of all or a portion of any such
Indebtedness previously incurred under this clause (l));

(m) unsecured Indebtedness of the Borrower or the Restricted Subsidiaries in an
aggregate principal amount at any one time outstanding pursuant to this clause
(m), not exceeding €25,000,000 (including any Permitted Refinancing Indebtedness
in respect of all or a portion of any such Indebtedness previously incurred
under this clause (m));

(n) Permanent Securities issued under the Permanent Securities Indenture in an
aggregate principal amount not exceeding the difference between
(x) $1,400,000,000 and (y) the sum of (A) the aggregate amount of Interim Loans
outstanding and (B) the aggregate amount of Parent Bridge Loans outstanding, at
any time outstanding, plus any interest paid-in-kind, minus the aggregate
principal amount of Loans outstanding at such time;

(o) Reserved

(p) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in a Permitted Acquisition or any Disposition, in each case to the extent
constituting indemnification obligations or obligations in respect of purchase
price (including earn-outs) or other similar adjustments;

(q) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions or any Permitted
Acquisitions;

(r) Guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors and licensees of the
Borrower or any Restricted Subsidiary; and

 

60



--------------------------------------------------------------------------------

(s) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

(t) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance, or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims; provided, however, that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence; and

(u) Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case incurred in the
ordinary course of business.

provided; that if any of the borrower or any of its Restricted Subsidiaries’
action or event meets the criteria of more than one of the types of Indebtedness
described in the clauses above, the Borrower in its sole discretion may classify
(and reclassify) such action or event in one or more clauses (including in part
under one such clause and in part under another such clause).

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.01. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

The principal amount of any Indebtedness incurred in a currency other than that
specified in this Section shall be measured based upon the relevant currency
exchange rate at the time of incurrence and no subsequent changes in currency
exchange rates shall cause a Default solely for that reason

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including any Restricted Subsidiary) now owned or hereafter acquired by
it or on any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of Target and its Subsidiaries existing on the
Initial Funding Date (other than Liens to secure Obligations under the Revolving
Credit Agreement); provided that such Liens shall secure only those obligations
which they secure on the Initial Funding Date and refinancings, extensions,
renewals and replacements thereof permitted hereunder;

(b) Liens to secure the Obligations under the Revolving Credit Agreement solely
related to Cash Collateral (as defined in the Revolving Credit Agreement);

(c) Reserved;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary and the replacement, extension or
renewal of any Lien permitted by this clause (c) upon or in the same property
previously subject thereto in connection with the replacement, extension or
renewal (without increase in the amount or any change in any direct or
contingent obligor) of the Indebtedness secured thereby; provided that (i) such
Lien is not created in

 

61



--------------------------------------------------------------------------------

contemplation of or in connection with such acquisition and (ii) such Lien does
not apply to any other property or assets of the Borrower or any Restricted
Subsidiary;

(e) Liens for Taxes not yet due, which are being contested in compliance with
Section 5.03 and for which an adequate reserve to the extent required by GAAP
has been established on its books;

(f) Liens in respect of property or assets of the Borrower or any Restricted
Subsidiary imposed by operation of law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business and securing obligations that, in the case of
material obligations, are not due and payable or which are being contested in
good faith by appropriate actions, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

(g) (i) pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations and (ii) pledges and deposits in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Borrower or any Restricted Subsidiary;

(h) deposits to secure (A) the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and (B) stay and
appeal bonds;

(i) zoning restrictions (and other building, entitlement or other land use
regulations by Governmental Authorities), easements, rights-of-way, restrictions
on use of real property and other similar encumbrances that, in the aggregate,
do not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of the Borrower or any of
the Restricted Subsidiaries or the ability of the Borrower or any of the
Restricted Subsidiaries to utilize such property for its intended purpose;

(j) purchase money security interests (including Liens arising from
precautionary UCC financing statements covering assets subject to a Capital
Lease Obligation) in real property, improvements thereto or other fixed or
capital assets hereafter acquired (or, in the case of improvements, constructed)
by the Borrower, or any Restricted Subsidiary and all products, accessions,
improvements and proceeds thereof; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01(c), (ii) such security interests
are incurred, and the Indebtedness secured thereby is created, within 270 days
after such acquisition (or construction) and (iii) such security interests do
not apply to any other property or assets of the Borrower or any Restricted
Subsidiary;

(k) judgment Liens securing judgments not constituting an Event of Default;

(l) any interest or title of a lessor, sublessor, licensee, licensor or
sublicensor under any lease or license entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business or in connection with
intellectual property transferred between Loan Parties and covering only the
assets so leased or licensed;

(m) Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection and (ii) in favor of a
banking or other financial institution arising as a matter of law or under
customary contractual provisions encumbering deposits or other funds

 

62



--------------------------------------------------------------------------------

maintained with such banking or other financial institution (including the right
of set off and grants of security interests in deposits and/or securities held
by such banking or other financial institution) and that are within the general
parameters customary in the banking industry;

(n) Liens securing secured Indebtedness permitted by Section 6.01;

(o) leases, licenses, subleases or sublicenses granted to others that do not
(i) interfere in any material respect with the business of any Loan Party and
(ii) secure any Indebtedness;

(p) ground leases and master leases incurred in the ordinary course of business
in respect of Real Property on which facilities owned or leased by any Loan
Party are located;

(q) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

(t) Liens deemed to exist in connection with reasonable customary initial
deposits and margin deposits and similar Liens attaching to brokerage accounts
maintained in the ordinary course of business and not for speculative purposes;

(u) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(v) Liens solely with respect to the assets of Restricted Subsidiaries that are
not Loan Parties in connection with Indebtedness permitted pursuant to clause
(k) of Section 6.01; and

(w) Liens to the extent attaching to properties and assets with an aggregate
fair value at the time of attachment not in excess of, and securing liabilities
not in excess of, €15,000,000 in the aggregate at any time outstanding.

Section 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal or mixed, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property which it intends to use for substantially the same purpose or purposes
as the property being sold or transferred unless (a) the sale of such property
is permitted by Section 6.05 and (b) any Capital Lease Obligations or Liens
arising in connection therewith are permitted by Section 6.01 and Section 6.02,
as applicable.

Section 6.04 Reserved.

Section 6.05 Dispositions.

(a) Requirements for Dispositions. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, make any Disposition; provided, however
that the foregoing limitations shall not apply to:

 

63



--------------------------------------------------------------------------------

(i) any Disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out property or equipment in the ordinary course of business or
any disposition of inventory or goods (or other assets) held for sale in the
ordinary course of business (it being understood that the sale of inventory or
goods (or other assets) in bulk in connection with the closing of any number of
retail locations in the ordinary course of business shall be considered a sale
in the ordinary course of business);

(ii) any Disposition of cash or Cash Equivalents for a purpose not prohibited by
the Loan Documents;

(iii) the Disposition of all or substantially all of the assets of the Borrower
in a manner permitted pursuant to the provisions described above under
Section 6.15 or any disposition that constitutes a Change in Control pursuant to
this Agreement;

(iv) the making of any Restricted Payment that is permitted to be made, and is
made, under Section 6.06 or the making of any Permitted Investment;

(v) any Disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate fair market value of less than €5,000,000;

(vi) any Disposition of property or assets or issuance of securities by a
Restricted Subsidiary of the Borrower to the Borrower or by the Borrower or a
Restricted Subsidiary of the Borrower to another Restricted Subsidiary of the
Borrower;

(vii) to the extent allowable under Section 1031 of the Tax Code (or comparable
or successor provision), any exchange of like property (excluding any boot
thereon permitted by such provision) for use in any business conducted by the
Borrower or any of the Restricted Subsidiaries;

(viii) the lease, assignment, sublease, license or sublicense of any real or
personal property in the ordinary course of business;

(ix) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(x) foreclosures on or expropriations of assets;

(xi) the disposition of an account receivable in connection with the collection
or compromise thereof in the ordinary course of business;

(xii) the granting of a Lien that is permitted under Section 6.02;

(xiii) the issuance by a Restricted Subsidiary of Preferred Stock or
Disqualified Equity Interests that is permitted by Section 6.01; and

(xiv) any financing transaction with respect to property built or acquired by
the Borrower or any Restricted Subsidiary after the Initial Funding Date,
including sale leaseback transactions and asset securitizations, that are
permitted hereunder.

(xv) dispositions of minority interests in joint ventures.

 

64



--------------------------------------------------------------------------------

Section 6.06 Restricted Payments; Restrictive Agreements. Declare or make, or
agree to declare or make, directly or indirectly, any Restricted Payment;
provided, however that:

(i) any Restricted Subsidiary may make Restricted Payments to any other
Restricted Subsidiary (and, in the case of a Restricted Payment by a non-wholly
owned Restricted Subsidiary, to any other Restricted Subsidiary and to each
other owner of Equity Interests of such Restricted Subsidiary based on their
relative ownership interests of the relevant class of Equity Interests);

(ii) (x) the Borrower and its Restricted Subsidiaries may redeem in whole or in
part any of their respective Equity Interests (other than Disqualified Equity
Interests) for another class of Equity Interests or rights to acquire their
respective Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests, provided that any
terms and provisions material to the interests of the Lenders contained in such
other class of Equity Interests are no less advantageous in any material respect
to the Lenders as those contained in the Equity Interests redeemed thereby or
(y) the Borrower and each of its Restricted Subsidiaries may declare and make
dividend payments or other distributions in each case to Loan Parties payable
solely in the Equity Interests of such Person;

(iii) Restricted Payments made on the Scheme Effective Date or the Initial
Funding Date, in each case in order to consummate the Transactions;

(iv) reserved;

(v) cashless repurchases of Equity Interests in the Borrower or any of the
Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants;

(vi) reserved;

(vii) reserved;

(viii) the Restricted Subsidiaries may (a) pay cash in lieu of fractional Equity
Interests in connection with any dividend, split or combination thereof or any
Permitted Acquisition and (b) honor any conversion request by a holder of
convertible Indebtedness and make cash payments in lieu of fractional shares in
connection with any such conversion;

(ix) reserved

(x) Restricted Payments to any direct or indirect parent company of the Borrower
for the purpose, in the ordinary course of business, of paying (A) franchise
taxes and other fees, taxes and expenses required to maintain their corporate
existence, (B) federal, state and local income taxes, to the extent such income
taxes are attributable to the income of the Borrower and the Restricted
Subsidiaries and, to the extent of the amount actually received from its
Unrestricted Subsidiaries, in amounts required to pay such taxes to the extent
attributable to the income of such Unrestricted Subsidiaries, (C) customary
salary, bonus and other benefits payable to officers and, and any
indemnification obligations of, officers, directors and employees or former
officers, directors or employees of any direct or indirect parent of the
Borrower to the extent such salaries, bonuses, indemnification obligations and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted

 

65



--------------------------------------------------------------------------------

Subsidiaries, (D) general corporate overhead expenses of any direct or indirect
parent of the Borrower to the extent such expenses are attributable to the
ownership or operation of the Borrower and the Restricted Subsidiaries in an
amount not to exceed €5,000,000 per fiscal year; (E) fees and expenses incurred
by any direct or indirect parent company of the Borrower in connection with any
unsuccessful equity issuances or incurrence of Indebtedness to the extent the
net proceeds thereof are intended to be contributed to the Borrower and
(F) taxes with respect to income of any direct or indirect parent company of the
Borrower derived from funding made available to the Borrower and its Restricted
Subsidiaries by such direct or indirect parent company;

(xi) payments made or expected to be made by the Restricted Subsidiaries in
respect of withholding or similar Taxes payable by any future, present or former
employee, director, officer, manager or consultant and any repurchases of
Qualified Equity Interests in consideration of such payments including deemed
repurchases in connection with the exercise of stock options; and

(xii) other Restricted Payments in an amount not to exceed €5,000,000

;provided, that if any of the Borrower or any of its Restricted Subsidiaries’
action or event meets the criteria of more than one of the types of Restricted
Payments described in the clauses above, the Borrower in its sole discretion may
classify (and reclassify) such action or event in one or more clauses (including
in part under one such clause and in part under another such clause).

Section 6.07 Subsidiary Restrictions. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of any Restricted Subsidiary of Target to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to any Loan Party or to provide any Guarantee
of any obligation of any Loan Party; provided that:

(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document;

(ii) the foregoing shall not apply to restrictions and conditions that exist on
the Initial Funding Date;

(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder;

(iv) the foregoing shall not apply to restrictions and conditions imposed on any
Restricted Subsidiary by the terms of any Indebtedness of such Restricted
Subsidiary permitted to be incurred hereunder; provided that, in the case of a
Restricted Subsidiary that is a Loan Party, such restrictions and conditions,
taken as a whole, (i) are, in the good faith judgment of the Borrower, no more
materially restrictive than the restrictions and conditions that exist on the
Initial Funding Date or (ii) will not, in the good faith judgment of the
Borrower, materially impair the ability of the Restricted Subsidiaries, taken as
a whole, to make dividends or other payments to the Borrower in an amount
sufficient to make scheduled payments of interest, principal and fees on the
Loans;

 

66



--------------------------------------------------------------------------------

(v) clause (i) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness;

(vi) clause (i) of the foregoing shall not apply to customary provisions in
leases, subleases, licenses and sublicenses and other contracts restricting the
assignment thereof;

(vii) the foregoing shall not apply to customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under this Section 6.06 and applicable solely to such joint venture entered into
in the ordinary course of business;

(viii) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(ix) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and

(x) the foregoing shall not apply to restrictions pursuant to any agreement or
instrument of a Person, or relating to Indebtedness or Capital Stock of a
Person, which Person is acquired by or merged or consolidated with or into the
Borrower or any Restricted Subsidiary, or which agreement or instrument is
assumed by the Borrower or any Restricted Subsidiary in connection with an
acquisition of assets from such Person, as in effect at the time of such
acquisition, merger or consolidation (except to the extent that such
Indebtedness was incurred to finance, or otherwise in connection with, such
acquisition, merger or consolidation).

Section 6.08 Transactions with Affiliates. Except for transactions by or among
the Borrower and its Restricted Subsidiaries or any entity that becomes a
Restricted Subsidiary in connection with a transaction that is otherwise
permitted under this Agreement, sell or transfer any property or assets to, or
purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates (each of the foregoing, an
“Affiliate Transaction”) in any transaction or any series of one or more related
transactions, unless such Affiliate Transaction is on terms that are not
materially less favorable to the Borrower or such Subsidiary than those that
would have been reasonably obtained at the time in a comparable transaction with
a Person other than an Affiliate on an arm’s-length basis; provided, however,
that the foregoing provisions will not apply to the following:

(a) Restricted Payments may be made to the extent provided in Section 6.06;

(b) the Transactions and the Transaction Expenses;

(c) the issuance of Qualified Equity Interests to any officer, director,
employee or consultant of the Borrower or any other Restricted Subsidiary or any
direct or indirect parent of the Borrower in connection with the Transactions;

(d) reserved;

(e) employment and severance arrangements between the Borrower or any other
Restricted Subsidiary and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements;

 

67



--------------------------------------------------------------------------------

(f) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and the other Restricted Subsidiaries or any direct
or indirect parent of the Borrower in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and the other
Restricted Subsidiaries;

(g) any transaction that constitutes a Permitted Investment;

(h) any transaction in the ordinary course of business, or approved by a
majority of disinterred members of the Board of Directors, between the Borrower
or any Restricted Subsidiary and any Affiliate of the Borrower controlled by the
Borrower that is a joint venture or similar entity;

(i) transactions in which the Borrower delivers to the Administrative Agent a
letter from an Independent Financial Advisor, which letter states that (A) such
transaction complies with clause (a) above or (B) such transaction is fair to
the Borrower or such Subsidiary, as applicable, from a financial point of view;

(j) payments to or from, and transactions with, any joint venture that is
permitted under Section 6.06 in the ordinary course of business;

(k) any issuance or sale of Equity Interests (other than Disqualified Stock) of
the Borrower; and

(l) any capital contribution to the Borrower.

Section 6.09 Business of Borrower and Restricted Subsidiaries. On and after the
Initial Funding Date, with respect to the Restricted Subsidiaries, engage at any
time in any business or business activity other than the business conducted by
it as of the Initial Funding Date (after giving effect to the Transactions) and
business activities reasonably incidental thereto and reasonable extensions
thereof (a “Permitted Business”).

Section 6.10 Other Indebtedness and Agreements; Amendments to Acquisition
Documentation. Permit any waiver, supplement, modification, amendment,
termination or release of any indenture, instrument or agreement pursuant to
which any Material Indebtedness of the Borrower or any of the Restricted
Subsidiaries that is subordinated to the Obligations (other than Indebtedness
among the Borrower and the Restricted Subsidiaries) (the Indebtedness referred
to in preceding clauses (i) and (ii), collectively, “Other Financing”) is
outstanding if the effect of such waiver, supplement, modification, amendment,
termination or release would materially increase the obligations of the obligor
or confer additional material rights on the holder of such Indebtedness in a
manner materially adverse to the Lenders.

Section 6.11 Reserved.

Section 6.12 Reserved.

Section 6.13 Reserved.

Section 6.14 Fiscal Year. With respect to the Borrower, change its fiscal
year-end to a date other than December 31.

 

68



--------------------------------------------------------------------------------

Section 6.15 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) the Borrower or any Restricted Subsidiary may merge or consolidate with the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that (x) the Borrower shall be the continuing
or surviving Person, and (y) such merger or consolidation does not result in the
Borrower ceasing to be incorporated under the laws of England or Wales;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary and (ii) any Restricted
Subsidiary (excluding the Borrower) that is not a Loan Party may liquidate or
dissolve or change its legal form if the Borrower determines in good faith that
such action is in the best interests of the Borrower and the Restricted
Subsidiaries and if not materially disadvantageous to the Lenders;

(c) any Restricted Subsidiary (other than the Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or another Restricted Subsidiary; provided that if the transferor in
such a transaction is a Loan Party, then (i) the transferee must be a Loan Party
or (ii) to the extent constituting an Investment or giving rise to the
incurrence of Indebtedness, such Investment must be a permitted Investment in or
such Indebtedness must be Indebtedness of a Restricted Subsidiary which is not a
Loan Party in accordance with Section 6.01 and Section 6.06, respectively;

(d) reserved;

(e) so long as no Default or Event of Default exists or would result therefrom,
any Restricted Subsidiary may merge or consolidate with any other Person (i) in
order to effect an Investment permitted pursuant to Section 6.06 or (ii) for any
other purpose; provided that (A) the continuing or surviving Person shall be the
Borrower or a Restricted Subsidiary, which together with each of the Restricted
Subsidiaries, shall have complied with the applicable requirements of
Section 5.09; and (B) in the case of subclause (ii) only, if the merger or
consolidation involves a Guarantor and such Guarantor is not the surviving
Person, the surviving Restricted Subsidiary shall expressly assume all the
obligations of such Guarantor under the Loan Documents to which the Guarantor is
a party pursuant to a supplement thereto in form reasonably satisfactory to the
Administrative Agent;

(f) the Acquisition may be consummated; and

(g) so long as no Default or Event of Default exists or would result therefrom,
a merger, dissolution, liquidation, consolidation or Disposition, the purpose of
which is to effect a Disposition permitted pursuant to Section 6.05.

Section 6.16 Scheme Negative Covenants.

At all times during the Certain Funds Period and, to the extent applicable under
the Scheme, at all times thereafter,

(a) except as consented to by the Arrangers in writing, increase, or propose an
increase in, the price per share at which the Scheme is proposed or make any
other acquisition of any Target Share above the initial Scheme price (and
procure that no Person acting in concert (as defined by the Takeover Panel Act
and the Takeover Code) with any of them shall acquire any Target share above the
initial

 

69



--------------------------------------------------------------------------------

Scheme price), or otherwise increase the Acquisition Consideration, unless such
increase is funded solely from an additional equity contribution from the
Borrower direct or indirect shareholder(s);

(b) except as consented to by the Arrangers in writing, amend, vary, waive or
otherwise the Anti-Trust Condition, or, if the Scheme has been switched to an
Offer, the Acceptance Condition in a way which is or could reasonably be
expected to be prejudicial to the interests of the Lenders in any material
respect, except (i) to the extent required by the Takeover Panel or the court,
or any other applicable law, regulation or regulatory body or (ii) a waiver of
the Acceptance Condition to permit the Offer to become unconditional with
acceptance of Target Shares in an aggregate amount of not less than 75% of the
Target Shares to which the Offer relates.

(c) make any public announcement or public statement (other than the Press
Release, the Offer Press Release, the Scheme Circular or the Offer Document as
applicable) in connection with the financing of the Scheme, unless required to
do so by the Takeover Code or Takeover Panel, the court, any regulation, any
applicable stock exchange, any applicable governmental or other regulatory
authority save with the prior written consent of the Administrative Agent, such
consent not to be unreasonably withheld, delayed or conditioned; and

(d) become obliged, or permit any Person acting in concert (as defined in the
Takeover Panel Act and the Takeover Code) with any of them to become obliged, to
make an offer to the shareholders of the Target under Rule 9 of Part B of the
Takeover Code.

Section 6.17 Specified Negative Covenants.

Immediately after the Commitment Effective Date, until the Successful
Syndication, there shall be no competing issues of debt securities or commercial
bank or other debt facilities or securitizations (other than the financings
contemplated hereby and any refinancing or replacement of the Revolving Credit
Agreement or Indebtedness otherwise permitted under Section 3 (Syndication) of
the commitment and syndication letter dated on or around the date of this
Agreement between amongst others, the Borrower and the Arrangers) by the
Borrower or any of its Restricted Subsidiaries being offered, placed or
arranged, (including renewals or refinancing of any existing debt) without the
prior written consent of the Arrangers and the Administrative Agent.

Section 6.18 Holding Company. Prior to the Initial Funding Date, UK Holdco shall
not conduct, transact or otherwise engage in any business or operations, own or
acquire any assets or incur or assume any liabilities other than those
incidental to (i) other than with respect to the Borrower, its ownership of
Equity Interests in the Borrower, (ii) the maintenance of its legal existence
and related administrative functions (including, without limitation, payment of
franchise and other taxes, legal fees, accounting costs and insurance premiums)
and (iii) the incurrence of obligations (including Indebtedness, to the extent
applicable) under, and the performance of, the Loan Documents and the
Acquisition Documentation to which it is a party; provided, that, for the
avoidance of doubt, nothing in this Section 6.17(a) shall restrict UK Holdco
from entering into and performing the Transactions.

Part B: On the Interim Loan Conversion Date and thereafter, until the principal
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full, the Borrower will, and
will cause each of the Restricted Subsidiaries to comply with customary negative
covenants for high yield debt securities consistent with the provisions of the
Permanent Securities Indenture to which the Senior Notes will be subject (which
provisions shall be determined in accordance with the last sentence of
Section 2.22(b)(ii)).

 

70



--------------------------------------------------------------------------------

ARTICLE VII.

Events of Default

Section 7.01 Events of Default. In case of the happening of any of the following
events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the Borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished by a Loan Party in connection with or
pursuant to any Loan Document, shall prove to have been false or misleading in
any material respect when so made, deemed made or furnished;

(b) default shall be made by a Loan Party in the payment of any principal of any
Loan when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of three Business Days or default
shall be made in the due observance or performance by the Borrower in all
material respects of its obligations under the Fee Letter;

(d) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in Section 5.05, Section 5.08, Section 5.24, Section 5.25, any Certain Funds
Covenant or in ARTICLE VI;

(e) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in any Loan Document (other than those specified in clauses (b), (c) or
(d) above or clause (p) below) and such default shall continue unremedied for a
period of 30 days following a Responsible Officer of a Loan Party becoming aware
of such default or such written notice from the Administrative Agent;

(f) default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Material Indebtedness or
the Parent Bridge Credit Agreement, whether such Material Indebtedness or the
Parent Bridge Credit Agreement now exists or is subsequently created, if such
default results from the failure to pay any principal of such Material
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or relates to an obligation other than the obligation to pay
principal of any such Material Indebtedness or the Parent Bridge Credit
Agreement at its stated final maturity and results in the holder or holders of
such Indebtedness causing such Indebtedness to become due prior to its stated
maturity;

(g) (1) an involuntary proceeding shall be commenced or taken or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower or any Material Subsidiary, or their respective debts
or of a substantial part of the property or assets of the Borrower or a Material
Subsidiary, under Title 11 of the United States Code as now constituted or
hereafter amended, or any other Federal, state, provincial or foreign
bankruptcy, insolvency, court protection, liquidation, receivership or similar
law under any jurisdiction, (ii) the appointment of a receiver, trustee,
examiner, liquidator, custodian, sequestrator, conservator, monitor or similar
official for the Borrower or any Material Subsidiary or for a substantial part
of the property or assets of the Borrower or a Material Subsidiary or (iii) the
winding-up, court protection, dissolution, reorganization, arrangement

 

71



--------------------------------------------------------------------------------

or liquidation of the Borrower or any Material Subsidiary or a moratorium in
suspension of payments on indebtedness; and (2) such proceeding, petition or
appointment shall continue undismissed or undischarged for 60 days with respect
to the Borrower or any Material Subsidiary or a final order or decree approving
or ordering any of the foregoing shall be entered;

(h) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code as now constituted or hereafter amended, or any other Federal,
state, provincial or foreign bankruptcy, court protection, liquidation,
insolvency, receivership or similar law under any jurisdiction, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (b)(i) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator, examiner, liquidator, monitor or similar official for
the Borrower or any Material Subsidiary or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of €15,000,000 (to the extent not covered by third-party insurance) or
other outstanding judgments that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect shall be rendered
against the Borrower, any Restricted Subsidiary or any combination thereof, and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of the Borrower
or any Restricted Subsidiary to enforce any such judgment;

(j) an ERISA Event shall have occurred that, when taken together with all other
such ERISA Events, could reasonably be expected to result in liability of the
Borrower and its ERISA Affiliates in an aggregate amount exceeding €15,000,000;

(k) any Guarantee or Security Document for any reason shall cease to be in full
force and effect (other than in accordance with its terms) and this individually
or cumulatively materially and adversely affects the Lenders under such
Guarantee and Security Documents, or any Guarantor shall deny that it has any
further liability under its Guarantee or any Security Document (other than as a
result of the discharge of such Guarantor in accordance with the terms of the
Loan Documents);

(l) any of the following occurs in respect of the UK Guarantor or other Loan
Party incorporated in England and Wales or in Ireland:

(i) it is (but is not deemed unable to pay its debt as they fall due for the
purposes of any applicable law to be) unable to pay its debts as they fall due
(for UK Guarantors, such phrase to have the meaning ascribed to it in paragraph
(e) of Section 3.24);

(ii) it admits its insolvency or its inability to pay its debts as they fall
due;

(iii) it suspends making payments on any of its debts or announces an intention
to do so;

(iv) by reason of actual or anticipated financial difficulties, it begins
negotiations with any creditor for the rescheduling or restructuring of any its
indebtedness; or

 

72



--------------------------------------------------------------------------------

(v) a moratorium is declared or instituted in respect of any of its
indebtedness; if a moratorium occurs in respect of such Person, the ending of
the moratorium will not remedy any Event of Default caused by the moratorium; or

(m) any of the following occurs in respect of the UK Guarantor or other Loan
Party incorporated in England and Wales or in Ireland:

(i) any step is taken with a view to a moratorium or a composition, assignment
or similar arrangement with any of its creditors;

(ii) a meeting of its shareholders, directors or other officers is convened for
the purpose of considering any resolution for, to petition for or to file
documents with a court or any registrar for its winding-up, administration,
examinership or dissolution or for the seeking of relief under any applicable
bankruptcy, insolvency, court protection, company or similar law or any such
resolution is passed;

(iii) any Person presents a petition or files documents with a court or any
registrar for its winding-up, administration or dissolution or seeking relief
under any applicable bankruptcy, insolvency, court protection, company or
similar law;

(iv) an order for its winding-up, administration or dissolution is made or other
relief is granted under any applicable bankruptcy, insolvency, court protection,
company or similar law;

(v) any liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, examiner, receiver, administrative receiver, administrator or similar
officer is appointed in respect of it or any of its assets;

(vi) its shareholders, directors or other officers request the appointment of,
or give notice of their intention to appoint, a liquidator, an examiner, trustee
in bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator or similar officer in respect of it or any of its
assets;

(vii) enforcement of any Lien over any of its assets;

(n) default shall be made in the due observance or performance by the Borrower
of any Scheme Covenant;

provided, that paragraph (m) above does not apply to a petition for winding-up
presented by a creditor which is being contested in good faith and with due
diligence and is discharged or struck out within 21 days provided, further, that
during the 30-day period following the Initial Funding Date (the “Clean-up
Period”), if a matter or circumstance exists which would constitute a breach of
the representations and warranties or a breach of the covenants or a potential
or actual Event of Default, that matter or circumstance will not constitute an
Event of Default if (i) the matter or circumstance does not constitute (A) a
Certain Funds Default or (B) an Event of Default which is not capable of being
cured and (ii) reasonable steps are being taken to cure that matter or
circumstance, unless such matter or circumstance (x) would have a Material
Adverse Effect, (y) has been procured by the Borrower or (z) has not been
remedied by the expiry of the Clean-up Period; provided, further, that the
Clean-up Period shall not apply to any Default or Event of Default resulting
from a breach under any Scheme Covenant or Certain Funds Covenant,

 

73



--------------------------------------------------------------------------------

then, and in every such Event of Default that has occurred and is continuing
(other than an event with respect to the Borrower described in paragraph (g) or
(h) above), the Administrative Agent may, and at the request of the Required
Lenders shall, declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding, and the Administrative
Agent shall have the right to take all or any actions and exercise any remedies
available under the Loan Documents or applicable law or in equity; and in any
Event of Default that has occurred and is continuing with respect to the
Borrower described in paragraph (g) or (h) above, the principal of the Interim
Loans then outstanding, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding, and the
Administrative Agent shall have the right to take all or any actions and
exercise any remedies under the Loan Documents or applicable law or in equity.

ARTICLE VIII.

The Administrative Agent and the Arrangers

Each of the Lenders hereby irrevocably appoints the Administrative Agent its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including the execution of the other Loan Documents, and to exercise
such powers as are delegated to the Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the
Administrative Agent is hereby expressly authorized by the Lenders to negotiate,
enforce or the settle any claim, action or proceeding affecting the Lenders in
their capacity as such, at the direction of the Required Lenders, which
negotiation, enforcement or settlement will be binding upon each Lender.

Additionally, each Lender irrevocably appoints the Administrative Agent to act
its agent and/or trustee under and in respect of the Security Documents and
irrevocably authorizes the Administrative Agent to take action any action it
deems necessary in its absolute discretion in connection with the Collateral. To
the extent that under applicable law the Administrative Agent is able to hold
Collateral created by the Security Documents as trustee on behalf of the
Lenders, the Administrative Agent is irrevocably appointed and authorized by the
Lenders to hold such Collateral on trust for them.

Each financial institution serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
such financial institution and its Affiliates may accept deposits from, lend
money to and generally engage in any kind of business with the Borrower or any
Restricted Subsidiary or any of their respective Affiliates as if it were not
the Administrative Agent hereunder.

The Administrative Agent shall have no duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the

 

74



--------------------------------------------------------------------------------

Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided Section 9.08), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall have
no duty to disclose, nor shall it be liable for the failure to disclose, any
information relating to the Borrower or any of the Restricted Subsidiaries or
any of their respective Affiliates that is communicated to or obtained by the
financial institution serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request or direction
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.08) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be deemed to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in ARTICLE IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
may also rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all of their
respective duties and exercise their respective rights and powers by or through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation of the Administrative Agent,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. Upon the occurrence and during the continuance of an Agent
Default, the Borrower and the Required Lenders may remove the Administrative
Agent, which removal shall be effective upon the acceptance of appointment by a
successor Administrative Agent. Upon any such removal of the Administrative
Agent, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring or removed Administrative Agent gives notice of its
resignation, then the retiring or removed Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent which shall be a financial
institution with an office in New York, New York, or an Affiliate of any such
financial institution. If no successor Administrative Agent has been appointed
pursuant to the immediately preceding sentence by the 30th day after the date
such notice of resignation was given by such Administrative Agent, such

 

75



--------------------------------------------------------------------------------

Administrative Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of such Administrative Agent
hereunder and/or under any other Loan Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After an
Administrative Agent’s resignation or removal hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while acting as Administrative Agent. In addition, notwithstanding the
effectiveness of a resignation by the Administrative Agent hereunder, (i) the
retiring Administrative Agent may, in its sole discretion, continue to provide
the services of the Administrative Agent solely with respect to administering,
collecting and delivering any payments of principal, interest, fees, premium or
other amounts in respect of the Loans and maintaining the books and records
relating thereto (such Administrative Agent acting in such capacity, the “Paying
Agent”), (ii) the term “Administrative Agent” when used in connection with any
such functions shall be deemed to mean such retiring Administrative Agent in its
capacity as the Paying Agent and (iii) such retiring Administrative Agent shall,
in its capacity as the Paying Agent, continue to be vested with and enjoy all of
the rights and benefits of an Administrative Agent.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, the Arrangers are named as such for recognition purposes
only, and in such capacity shall have no duties, responsibilities or liabilities
with respect to this Agreement or any other Loan Document; it being understood
and agreed that the Arrangers shall be entitled to all indemnification and
reimbursement rights in favor of the Administrative Agent provided herein and in
the other Loan Documents. Without limitation of the foregoing, the Arrangers
shall not, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship in respect of any Lender, Loan Party or any other Person.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arrangers or any Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arrangers or any Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

 

76



--------------------------------------------------------------------------------

ARTICLE IX.

Miscellaneous

Section 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b) of
this Section 9.01), notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(i) if to the Borrower, to 6 Sylvan Way, Parsippany, New Jersey 07054,
Attention: David B. Wyshner;

(ii) if to the Administrative Agent, to Morgan Stanley Senior Funding, Inc., 1
Pierrepont Plaza, 7th Floor, Brooklyn, NY 11201, Attention: James Park; and

(iii) if to a Lender, to it at its address (or fax number) set forth in the
Assignment and Acceptance pursuant to which such Lender shall have become a
party hereto or set forth in its Administrative Questionnaire.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or email or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. Notwithstanding anything to the contrary in this Agreement, any
notices or other communications given to any party hereto may be provided to
such party pursuant to an electronic mail address as directed by such party.

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Restricted Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article 5, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request or a notice
pursuant to Section 2.10, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format reasonably acceptable to the Administrative Agent to an electronic mail
address as directed by the Administrative Agent. In addition, the Borrower
agrees, and agrees to cause its Restricted Subsidiaries, to continue to provide
the Communications to the Administrative Agent or the Lenders, as the case may
be, in the manner specified in the Loan Documents but only to the extent
requested by the Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that

 

77



--------------------------------------------------------------------------------

do not wish to receive material non-public information with respect to either
Borrower or their respective securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent shall be entitled to treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (1) the Loan
Documents and (2) notification of changes in the terms of the Facilities.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(a) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
ARTICLE II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower (on behalf of the Loan Parties) may, in
its discretion, agree to accept notices and

 

78



--------------------------------------------------------------------------------

other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, return e-mail or other written
acknowledgment); provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor.

(b) Any party hereto may change its address, email address or fax number for
notices and other communications hereunder by notice to the other parties hereto
in accordance with the provisions hereof. Nothing herein shall prejudice the
right of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid and so long as
the Interim Loan Commitments have not been terminated. The provisions of
Section 2.14, Section 2.16, Section 2.20 and Section 9.05 shall remain operative
and in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Interim Loan Commitments,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document or any investigation made by or on behalf of the
Administrative Agent, the Arrangers or any Lender.

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by each of the parties hereto and when the Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto.

Section 9.04 Successors and Assigns. ¡ Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent or the
Lenders that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.

(a) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Interim Loan Commitment and the Loans at the time owing to it);
provided, however, that (i) the Administrative Agent must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) the Borrower must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed),
provided that the consent of the Borrower shall not be required to any such
assignment (A) during the continuance of any Event of Default, (B) in connection
with the initial syndication of the Loan Facility by an Arranger or an Affiliate
thereof until the earlier to occur of (i) a Successful Syndication and (ii) the
date that is 90 days after the Initial Funding Date, (C) if such assignment is
made to another Lender, or an Affiliate of a Lender or an Approved Fund of a
Lender or

 

79



--------------------------------------------------------------------------------

(D) if five Business Days have elapsed since consent was solicited; (iii) except
in the case of an assignment to a Lender, an affiliated Lender or an Approved
Fund of a Lender, the amount of the Interim Loan Commitment or Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than €1,000,000 (or, if less, the entire
remaining amount of such Lender’s Commitment), and shall be in an amount that is
an integral multiple of €1,000,000 (or the entire remaining amount of such
Lender’s Commitment), (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system reasonably acceptable to the Administrative Agent
(or, if previously agreed with the Administrative Agent, manually), and shall
pay to the Administrative Agent a processing and recordation fee of $3,500
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent) and (v) the assignee, if it shall not be a Lender immediately prior to
the assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire. Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Section 2.14, Section 2.16, Section 2.20 and Section 9.05, as
well as to any Fees accrued for its account and not yet paid). Notwithstanding
any of the foregoing to the contrary, with respect to any assignment pursuant to
clauses (ii)(B) or (ii)(C), (i) the Arrangers shall retain exclusive control
over all rights and obligations with respect to 51% of their respective Interim
Loan Commitments, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until the Initial Funding Date has occurred
and (ii) no Arranger shall be released from its obligation to fund its Interim
Loan Commitment on the Initial Funding Date to the extent any assignee of such
Arranger pursuant fails to fund on the Initial Funding Date the portion of the
Interim Loan Commitment assigned to it by such Arranger notwithstanding the
satisfaction of the conditions to such funding.

(b) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Interim Loan Commitment, or the outstanding balances of its Interim Term Loans,
in each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of the Borrower
or any Restricted Subsidiary or the performance or observance by the Borrower or
any Restricted Subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) such assignee represents and warrants that it is an Eligible
Assignee legally authorized to enter into such Assignment and Acceptance;
(iv) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 3.05 or delivered pursuant to Section 5.04 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, the Arrangers,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem

 

80



--------------------------------------------------------------------------------

appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent, by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Interim Loan
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire, completed
in respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph
(b) above, if applicable, and the written consent of the Borrower (if
applicable) and the Administrative Agent to such assignment, the Administrative
Agent shall promptly (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Lenders. No assignment shall be effective unless it has been
recorded in the Register as provided in this paragraph (e).

(e) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other entities in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Interim Loan Commitment and the Loans); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
entities shall be entitled to the benefit of the cost protection provisions
contained in Section 2.14, Section 2.16 and Section 2.20 to the same extent as
if they were Lenders (but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant)
and (iv) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to the Loans and
to approve any amendment, modification or waiver of any provision of this
Agreement (other than amendments, modifications or waivers decreasing any fees
payable hereunder or the amount of principal of or the rate at which interest is
payable on the Loans), extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans, increasing or extending the
Interim Loan Commitments or releasing all or substantially all of the value of
the Guarantees.

(f) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or proposed participant shall execute an
agreement whereby such assignee or participant shall agree (subject to customary

 

81



--------------------------------------------------------------------------------

exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

(g) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Interim Loan Commitment of the Granting Lender to the same extent,
and as if, such Loan were made by such Granting Lender. Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.

(i) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.

(j) Notwithstanding anything herein to the contrary, at no time shall the
percentage of Interim Loans or Interim Loan Commitments held by each Arranger in
the aggregate be less than 50.1% of the Interim Loans or Interim Loan
Commitments held by such Arranger as of the date hereof, as applicable.

Section 9.05 Expenses; Indemnity.

(a) On and after the Initial Funding Date, the Borrower agrees to pay all
reasonable out-of-pocket costs and expenses (whether incurred prior to, on or
after the Initial Funding Date) incurred by the Administrative Agent and the
Arrangers, in connection with the syndication of the credit facilities provided
for herein and the preparation and administration of this Agreement and the
other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof or incurred by the Administrative
Agent, the Arrangers or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents

 

82



--------------------------------------------------------------------------------

or in connection with the Loans made hereunder, including in each case the
reasonable fees, disbursements and other out-of-pocket charges of Simpson
Thacher & Bartlett LLP, counsel for the Administrative Agent, and, in connection
with any such enforcement or protection, the reasonable fees, disbursements and
other out of pocket charges of any counsel for the Administrative Agent, the
Arrangers or any Lender (limited to not more than one counsel per jurisdiction
as designated by the Administrative Agent).

(b) the Borrower agrees to indemnify the Administrative Agent, the Arrangers,
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable costs and out-of-pocket expenses, including reasonable counsel fees,
disbursements and other out-of-pocket charges, incurred by or asserted against
any Indemnitee arising out of, in any way connected with, or as a result of
(i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Loan Facility), (ii) the use of the proceeds of the Loans,
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by the Borrower, any other
Loan Party, the Target or any of their respective affiliates, or (iv) any actual
or alleged presence or Release of Hazardous Materials on any property currently
or formerly owned or operated by the Borrower or any of the Restricted
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of the Restricted Subsidiaries; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related costs and expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee; provided that the
reimbursement of out-of-pocket expenses shall be subject to the provisions of
clause (a) above.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Arrangers under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to the Administrative Agent or
the Arrangers, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the
Arrangers, in its capacity as such. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the outstanding
Loans or Interim Loan Commitments at the time (in each case, determined as if no
Lender were a Defaulting Lender).

(d) To the extent permitted by applicable law, neither the Borrower nor the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions or the other transactions contemplated hereby,
the repayment of any of the Loans, the expiration of the Interim Loan
Commitments, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Arrangers or any Lender. All amounts due under
this Section 9.05 shall be payable on written demand therefor.

 

83



--------------------------------------------------------------------------------

(f) For the avoidance of doubt, the foregoing Section 9.05 shall not apply to
losses, claims, damages, liabilities or related costs and expenses in respect of
Taxes which are expressly covered under Section 2.20.

Section 9.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 9.08 Waivers; Amendment. No failure or delay of the Administrative Agent
or any Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent or the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

(a) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan, without the prior written consent of
each Lender affected thereby, (ii) increase or extend the Interim Loan
Commitments or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.17 , the provisions of Section 9.04(i), the
provisions of this Section or the definition of the term “Required Lenders,” or
release any Guarantor or Collateral (other than in connection with the sale of
such Guarantor in a transaction permitted by Section 6.05), without the prior
written consent of each Lender, (iv) modify the protections afforded to an SPC
pursuant to the provisions of Section 9.04(h) without the written consent of
such SPC; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or modification hereunder, except for any such amendment, waiver or
modification that requires the consent of each Lender or each affected Lender.

 

84



--------------------------------------------------------------------------------

(b) This Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

(c) This Agreement may be amended with the written consent of the Administrative
Agent, the Borrower and the Lenders providing the Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Term Loans
(“Refinanced Term Loans”) with replacement term loans (“Replacement Term Loans”)
hereunder; provided that (i) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (ii) the Applicable Margin with respect to such Replacement Term
Loans (or similar interest rate spread applicable to such Replacement Term
Loans) shall not be higher than the Applicable Margin for such Refinanced Term
Loans (or similar interest rate spread applicable to such Refinanced Term Loans)
immediately prior to such refinancing, (iii) the weighted average life to
maturity of such Replacement Term Loans shall not be shorter than the weighted
average life to maturity of such Refinanced Term Loans at the time of such
refinancing (except by virtue of amortization or prepayment of the Refinanced
Term Loans) and (iv) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than, those applicable to such Refinanced Term
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing

(d) Notwithstanding any provision of this Section 9.08, the Administrative Agent
and the Lenders will (i) negotiate in good faith any amendment or modification
to the Loan Documents (including, without limitation, any amendments to the
representations and warranties, undertakings and events of default contained
therein) which are requested by the Borrower following input from the management
of the Target Group on the anticipated operational requirement and flexibility
of the Borrower and its Subsidiaries following completion of the Offer and the
Transactions and (ii) use commercially reasonable efforts to execute any such
documents required to implement any such amendment or modification.

(e) Notwithstanding any provision of this Section 9.08, the Borrower will
(i) negotiate in good faith any amendment or modification to the Loan Documents
which are requested by the Administrative Agent (acting reasonably) after the
date hereof and (ii) use commercially reasonable efforts to execute any such
documents required to implement any such amendment or modification.

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan or
participation hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 9.09 shall be cumulated and
the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the EURIBOR to the date of
repayment, shall have been received by such Lender.

 

85



--------------------------------------------------------------------------------

Section 9.10 Entire Agreement. This Agreement, the Fee Letter and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Arrangers and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 9.11.

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.13 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15 Jurisdiction; Consent to Service of Process. The Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the

 

86



--------------------------------------------------------------------------------

Arrangers, or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower or
its properties in the courts of any jurisdiction.

The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.16 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its and its Affiliates’ officers, directors,
employees and agents, including accountants, legal counsel and other advisors
who need to know such Information (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) in connection with the exercise of any remedies hereunder or under
the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section 9.16, to
(i) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Restricted Subsidiary or any of
their respective obligations, (f) with the prior written consent of the Borrower
or (g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.16. For the purposes of this Section,
“Information” shall mean all information received from the Borrower and related
to the Borrower or its business, other than any such information that was
available to the Administrative Agent or any Lender on a non-confidential basis
prior to its disclosure by the Borrower; provided that, the source of such
information was not actually known by the Administrative Agent or such Lender,
as the case may be, to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such information. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.16 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information. Notwithstanding any other express or implied
agreement, arrangement or understanding to the contrary, each of the parties
hereto agrees that each other party hereto (and each of its employees,
representatives or agents) are permitted to disclose to any Persons, without
limitation, the tax treatment and tax structure of the Loans and the other
transactions contemplated by the Loan Documents and all materials of any kind
(including opinions and tax analyses) that are provided to the Loan Parties, the
Lenders, the Arrangers or the Administrative Agent related to such tax treatment
and tax aspects. To the extent not inconsistent with the immediately preceding
sentence, this authorization does not extend to disclosure of any other
information or any other term or detail not related to the tax treatment or tax
aspects of the Loans or the transactions contemplated by the Loan Documents.

Section 9.17 Lender Action.

 

87



--------------------------------------------------------------------------------

Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan
Party or any other obligor under any of the Loan Documents (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
property of any such Loan Party, unless expressly provided for herein or in any
other Loan Document, without the prior written consent of the Administrative
Agent. The provisions of this Section 9.17 are for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

Section 9.18 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act.

Section 9.19 No Fiduciary Duties. In connection with all aspects of each
transaction contemplated hereby, the Borrower acknowledges and agrees that:
(a) the Loan Facility provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Borrower, the other Loan Parties
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Lenders, on the other hand, and the Borrower and the other
Loan Parties are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (b) in connection with the process leading to
such transaction, the Administrative Agent, each Arranger and each Lender is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any of the Borrower, any Loan Party or any of their respective
Affiliates, stockholders, creditors or employees or any other person; (c) none
of the Administrative Agent, any Arranger or any Lender has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of any the
Borrower or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent, any Arranger or any Lender
has advised or is currently advising the Borrower or any other Loan Party or
their respective Affiliates on other matters) and none of the Administrative
Agent, any Arranger or any Lender has any obligation to any of the Borrower, the
other Loan Parties or their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (d) the Administrative Agent, the
Arrangers, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and the other Loan Parties and their respective Affiliates, and none of
the Administrative Agent, any Arranger or any Lender has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrower and the other Loan Parties have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate. The Borrower, the other Loan Parties and their respective
Affiliates each hereby waives and releases, to the fullest extent permitted by
law, any claims that it may have against the Agents, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary
duty.

 

88



--------------------------------------------------------------------------------

Section 9.20 Process Agent. By the execution and delivery of this Agreement, the
Borrower hereby irrevocably agrees to designate, appoint and empower CT
Corporation System, with offices at 111 Eighth Avenue, 13th Floor, New York, NY
10011, as its authorized agent solely to receive for and on its behalf service
of summons or other legal process in any legal action, suit or proceeding in any
court specified in Section 9.15 above. The Borrower shall, for so long as they
shall be bound under this Agreement, maintain a duly appointed agent, which
agent shall have delivered to the Administrative Agent and maintained with the
Administrative Agent effective and enforceable letters in form and substance
reasonably satisfactory to the Administrative Agent to receive for an on its
behalf service of summons, complaint or other legal process in any legal action,
suit or proceeding that any Loan Party may bring in New York, New York, in
respect of this Agreement or the other Loan Documents and shall keep the
Administrative Agent advised of the identity and location of such agent.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

AE CONSOLIDATION LIMITED By:  

/s/ Ronald L. Nelson

Name:   RONALD L. NELSON Title:   DIRECTOR

 

AVIS BUDGET GROUP INC., with respect to Section 5.21 only By:  

/s/ Ronald L. Nelson

Name:   RONALD L. NELSON Title:   DIRECTOR

 

S-1



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, By:  

/s/ Kevin D. Emerson

Name:   KEVIN D. EMERSON Title:   AUTHORIZED SIGNATORY MORGAN STANLEY BANK,
N.A., as a Lender, By:  

/s/ Kevin D. Emerson

Name:   KEVIN D. EMERSON Title:   AUTHORIZED SIGNATORY

 

S-1



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Paul Simpkin

Name:   PAUL SIMPKIN Title:   MANAGING DIRECTOR

 

S-2